

AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
BY AND AMONG
WORLD ACCEPTANCE CORPORATION,
THE LENDERS PARTIES HERETO,
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT AND COLLATERAL
AGENT
BANK OF MONTREAL, AS DOCUMENTATION AGENT
DATED AS OF JUNE 7, 2019



--------------------------------------------------------------------------------



 


 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
HEADING
PAGE
SECTION 1.
THE CREDIT
1
Section 1.1.
The Revolving Credit
1
SECTION 2.
GENERAL PROVISIONS APPLICABLE TO LOANS
2
Section 2.1.
Applicable Interest Rates
2
Section 2.2.
Minimum Borrowing Amounts
2
Section 2.3.
Borrowing Procedures
2
Section 2.4.
[Reserved]
5
Section 2.5.
Maturity of Loans
5
Section 2.6.
Prepayments
5
Section 2.7.
Default Rate
6
Section 2.8.
Evidence of Indebtedness
6
Section 2.9.
Commitment Terminations
7
Section 2.10.
Special Provisions Applicable to LIBOR Rate
7
Section 2.11.
Substitution of Lenders
8
Section 2.12.
Defaulting Lenders
8
Section 2.13.
Letters of Credit
9
SECTION 3.
FEES, EXTENSIONS AND APPLICATIONS
16
Section 3.1.
Commitment Fee/Closing Fee/Letter of Credit Fee
16
Section 3.2.
Prepayment/Commitment Reduction Fees
16
Section 3.3.
Administrative Agent’s Fees
16
Section 3.4.
Place and Application of Payments
16
Section 3.5.
Account Debit / Loan Account
18
SECTION 4.
THE COLLATERAL AND GUARANTIES
18
Section 4.1.
The Collateral
18
Section 4.2.
Subsidiary Guaranties
18
Section 4.3.
Further Assurances
18
SECTION 5.
DEFINITIONS; INTERPRETATION
19
Section 5.1.
Definitions
19
Section 5.2.
Interpretation
39
Section 5.3.
Change in Accounting Principles
39
SECTION 6.
REPRESENTATIONS AND WARRANTIES
40
Section 6.1.
Organization and Qualification
40
Section 6.2.
Subsidiaries
40
Section 6.3.
Corporate Authority and Validity of Obligations
41
Section 6.4.
Investment Company
41
Section 6.5.
Use of Proceeds; Margin Stock
41
Section 6.6.
Financial Reports
41
Section 6.7.
No Material Adverse Change
42
Section 6.8.
Litigation
42
Section 6.9.
Taxes
42
Section 6.10.
Approvals
42
Section 6.11.
Indebtedness and Liens
42
Section 6.12.
ERISA
42



‑ii‑

--------------------------------------------------------------------------------




Section 6.13.
Material Agreements
43
Section 6.14.
Compliance with Laws
43
Section 6.15.
Full Disclosure
44
Section 6.16.
No Defaults
44
SECTION 7.
CONDITIONS PRECEDENT
44
Section 7.1.
Initial Borrowing
44
Section 7.2.
All Loans
45
SECTION 8.
COVENANTS
46
Section 8.1.
Existence, Etc.
46
Section 8.2.
Insurance
46
Section 8.3.
Taxes, Claims for Labor and Materials
46
Section 8.4.
Compliance with Laws; OFAC
47
Section 8.5.
Maintenance, Etc.
47
Section 8.6.
Nature of Business
48
Section 8.7.
Financial Covenants
48
Section 8.8.
Hedging Liability
48
Section 8.9.
Permitted Indebtedness
48
Section 8.10.
[Reserved]
49
Section 8.11.
Limitation on Liens
49
Section 8.12.
Subordinated Debt
50
Section 8.13.
Mergers, Consolidations and Sales or Transfers of Assets
50
Section 8.14.
Lease‑Backs
52
Section 8.15.
Guaranties
52
Section 8.16.
Limitation on Restrictions
53
Section 8.17.
Transactions with Affiliates
53
Section 8.18.
Investments
53
Section 8.19.
Termination of Pension Plans
54
Section 8.20.
Reports and Rights of Inspection
54
Section 8.21.
Restricted (Dividend) Payments
58
Section 8.22.
General Underwriting and Servicing Guidelines
59
Section 8.23.
[Reserved]
59
Section 8.24. Chattel Paper/Jurisdictions
59
 
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES
59
Section 9.1.
Events of Default
59
Section 9.2.
Notice to Lenders
62
Section 9.3.
Non‑Bankruptcy Defaults
62
Section 9.4.
Bankruptcy Defaults
63
Section 9.5.
Expenses
63
SECTION 10.
CHANGE IN CIRCUMSTANCES
63
Section 10.1.
Change of Law
63
Section 10.4.
Lending Offices
63
Section 10.5.
Discretion of Lender as to Manner of Funding
63
SECTION 11.
THE ADMINISTRATIVE AGENT
64



‑iii‑

--------------------------------------------------------------------------------




Section 11.1.
Appointment and Authorization
64
Section 11.2.
Administrative Agent and Affiliates
64
Section 11.3.
Action by Administrative Agent
64
Section 11.4.
Consultation with Experts
65
Section 11.5.
Liability of Administrative Agent
65
Section 11.6.
Indemnification
65
Section 11.7.
Credit Decision
66
Section 11.8.
Resignation of the Administrative Agent
66
Section 11.9.
Designation of Additional Agents
66
Section 11.10.
Authorization to Release or Subordinate or Limit Liens
67
Section 11.11.
Collateral Agent
67
Section 11.12.
Authorization to Enter into, and Enforcement of, the Collateral Documents
67
Section 11.13.
Bank Product Obligations and Hedging Liability
68
SECTION 12.
MISCELLANEOUS
68
Section 12.1.
Withholding Taxes
68
Section 12.2.
No Waiver of Rights
69
Section 12.3.
Non‑Business Day
70
Section 12.4.
Documentary Taxes
70
Section 12.5.
Survival of Representations
70
Section 12.6.
Survival of Indemnities
70
Section 12.7.
Sharing of Set‑Off
70
Section 12.8.
Notices
70
Section 12.9.
Counterparts
71
Section 12.10.
Successors and Assigns
71
Section 12.11.
Participants
71
Section 12.12.
Assignments
72
Section 12.13.
Amendments
74
Section 12.14.
Non‑Reliance on Margin Stock
75
Section 12.15.
Fees and Indemnification
75
Section 12.16.
Set‑off
76
Section 12.17.
Governing Law
76
Section 12.18.
Headings
76
Section 12.19.
Entire Agreement
76
Section 12.20.
Severability of Provisions
76
Section 12.21.
Excess Interest
76
Section 12.22.
Construction
77
Section 12.23.
Lender’s Obligations Several
77
Section 12.24.
Submission to Jurisdiction; Waiver of Jury Trial
77
Section 12.25.
USA Patriot Act
78
Section 12.26.
 Confidentiality
78
Section 12.27.
Amendment and Restatement
78
Section 12.28.
Equalization of Loans and Commitments
79







‑iv‑

--------------------------------------------------------------------------------




Exhibit A    —    Borrowing Base Certificate
Exhibit B    —    Compliance Certificate
Exhibit C    —    Assignment and Acceptance
Schedule 1.1    —    Commitments
Schedule 1.2    —    Closing Fee
Schedule 6.2     —    Subsidiaries
Schedule 6.8    —    Pending Litigation
Schedule 6.9    —    Pending Tax Disputes
Schedule 6.11    —    Existing Indebtedness for Borrowed Money
Schedule 8.11    —    Existing Liens






‑v‑

--------------------------------------------------------------------------------


 


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This Amended and Restated Revolving Credit Agreement is entered into as of June
7, 2019, by and among World Acceptance Corporation, a South Carolina corporation
(the “Borrower”), the several financial institutions from time to time party to
this Agreement as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. All capitalized terms used herein without definition shall
have the same meanings herein as such terms are defined in Section 5.1 hereof.
PRELIMINARY STATEMENTS
A.    The Borrower is currently a party to that certain Amended and Restated
Revolving Credit Agreement dated as September 17, 2010, as amended, among the
Borrower, the lenders party thereto, and Wells Fargo Bank, National Association,
as agent for the lenders (the “Original Credit Agreement”).
B.    The Borrower has requested that certain terms and conditions of the
Original Credit Agreement be amended and, for the sake of clarity and
convenience, that the Original Credit Agreement be restated in its entirety as
so amended. This Amended and Restated Revolving Credit Agreement amends and
replaces in its entirety the Original Credit Agreement, and from and after the
Effective Date all references made to the Original Credit Agreement in any Loan
Document or in any other instrument or document shall, without more, be deemed
to refer to this Amended and Restated Revolving Credit Agreement. This Amended
and Restated Revolving Credit Agreement shall become effective as of June 7,
2019 (the “Effective Date”), and supersedes all provisions of the Original
Credit Agreement as of such date, upon the execution of this Amended and
Restated Revolving Credit Agreement by each of the parties hereto and the
fulfillment of the conditions precedent contained in Section 7.1 hereof. This
Amended and Restated Revolving Credit Agreement amends and restates the Original
Credit Agreement and is not intended to be or operate as a novation or an accord
and satisfaction of the Original Credit Agreement or the indebtedness,
obligations and liabilities of the Borrower evidenced or provided for
thereunder.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.
THE CREDIT    .

Section 1.1.    The Credit    . Subject to the terms and conditions hereof, the
Lenders agree to extend a revolving credit (the “Revolving Credit”) to the
Borrower in an aggregate principal amount at any one time outstanding not to
exceed the lesser of (A) the Commitments and (B) the Available Borrowing Base as
then determined and computed, which may be availed of by the Borrower in its
discretion from time to time, be repaid and used again, to but not including the
Termination Date. The Revolving Credit, subject to all of the terms and
conditions hereof, may be utilized by the Borrower in the form of Loans, all as
more fully hereinafter set forth. The maximum amount of the Revolving Credit
that a Lender agrees to extend to the Borrower shall be the aggregate amount of
its Commitment (subject to any reductions thereof pursuant to the terms hereof).
The obligations of the Lenders hereunder are several and not joint, and no
Lender shall under any circumstances be obligated to extend credit hereunder in
excess of its Commitment. Each Borrowing of Loans shall be made ratably from the
Lenders in proportion to their respective Commitments. Administrative Agent has
the right at any time, and from time to time, in its Permitted Discretion (but
without any obligation), to set aside reasonable reserves against the Available
Borrowing Base in such amounts as it may deem appropriate in its Permitted
Discretion, including, without limitation, reserves with respect to Regulatory
Events or any increased operational, legal or regulatory risk of the Borrower
and its Subsidiaries.


1

--------------------------------------------------------------------------------




SECTION 2.
GENERAL PROVISIONS APPLICABLE TO LOANS    .

Section 2.1.    Applicable Interest Rates    . (a) In the absence of an Event of
Default or Default hereunder, and prior to maturity, the outstanding balance of
the Loans will bear interest at an annual rate at all times equal to the LIBOR
Rate plus the Applicable Margin.
(b)    Interest shall be payable monthly in arrears on the first (1st) day of
each month commencing on the first such date after the first Borrowing hereunder
and continuing until the Commitments are terminated and the Obligations are paid
in full. Unless otherwise required by Administrative Agent at any time and from
time to time or the Borrower has otherwise paid or informed Administrative Agent
that the Borrower will pay such amount in immediately available funds, the
Borrower shall be deemed to have requested a Borrowing on the first (1st) day of
each calendar month in an amount equal to accrued and unpaid interest and any
other accrued but unpaid fees due and owing hereunder and such amount shall be
added to the outstanding principal balance of the Obligations. Interest as
provided hereunder will be calculated on the basis of a three hundred sixty
(360) day year and the actual number of days elapsed. The rate of interest
provided for hereunder is subject to increase or decrease when and as the LIBOR
Rate increases or decreases in an amount corresponding to the change in the
LIBOR Rate. Any such change in the interest rate hereunder shall take effect the
first (1st) day of the month following a change in the LIBOR Rate.


(c)    Payments of interest and fees not received within ten (10) days of the
date due, are subject to a late charge equal to Five Hundred Dollars ($500),
which late charge shall be in addition to any charge, fee or interest otherwise
payable hereunder.
Section 2.2.    Minimum Borrowing Amounts    . Each Borrowing of Loans shall be
in an amount not less than $50,000.00 or any larger amount that is an integral
multiple of $50,000.00.
Section 2.3.    Borrowing Procedures    . (a)     The Borrower shall notify the
Administrative Agent in writing not later than 12:00 Noon (Central time) on the
date of each requested Borrowing, specifying the date and amount of the
Borrowing. Such notice shall be submitted via the Administrative Agent’s online
automatic request system or in the form of the Request for Advance and shall be
certified by the President or Treasurer (or such other authorized Person as the
Borrower directs from time to time) of the Borrower. Each request for a
Borrowing pursuant to this Section 2.3 shall be irrevocable and binding on the
Borrower. Notwithstanding the obligation of the Borrower to send written
confirmation of a Request for Advance, in the event that the Administrative
Agent agrees to accept a Request for Advance made by telephone, such telephonic
request shall be binding on the Borrower whether or not written confirmation is
sent by the Borrower or requested by the Administrative Agent. The
Administrative Agent may act prior to the receipt of any requested written
confirmation, without any liability whatsoever, based upon telephonic notice
believed by the Administrative Agent in good faith to be from the Borrower or
its agents. The Administrative Agent’s records of the terms of any telephonic
requests for Advances shall be conclusive on the Borrower in the absence of
gross negligence or willful misconduct on the part of the Administrative Agent
in connection therewith.
(b) The Administrative Agent shall give to each Lender prompt notice (but in no
event later than 1:00 P.M. (Central time) on the date of the Administrative
Agent’s receipt of notice from Borrower) of each Request for Advance by
facsimile, telephone, e‑mail or other form of transmission. No later than 3:00
P.M. (Central time) on the date on which a Borrowing is requested to be made
pursuant to the applicable Request for Advance, each Lender will make available
to the Administrative Agent, in immediately available funds, its Commitment
Percentage of such Borrowing requested to be made. Unless the Administrative
Agent shall have been notified by any Lender prior to the date of Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing to be made on such date, the Administrative Agent may
assume that such Lender will make such amount available to the Administrative
Agent as required above and the Administrative Agent may, in reliance upon such
assumption, make


‑2‑

--------------------------------------------------------------------------------




available the amount of the Borrowing to be provided by such Lender. Upon
fulfillment of the conditions set forth in Sections 2.3(a) and 7.2 of this
Agreement for such Borrowing, and as soon as practicable after receipt of funds
from the Lenders (but in any event not later than 2:00 P.M. (Central time)) the
Administrative Agent will make such funds as have been received from the Lenders
available to the Borrower in the Designated Disbursement Account agreed to by
the Administrative Agent and the Borrower.
(c)     To administer the Loan in an efficient manner and to minimize the
transfer of funds between the Administrative Agent and the Lenders, the Lenders
hereby instruct the Administrative Agent, and the Administrative Agent may (in
its sole discretion, without any obligation) (i) make available, on behalf of
the Lenders, the full amount of all Borrowings requested by the Borrower,
without giving each Lender prior notice of the proposed Borrowing, of such
Lender’s Commitment Percentage thereof and the other matters covered by the
Request for Advance and (ii) if the Administrative Agent has made any such
amounts available as provided in clause (i), upon repayment of the Loans by the
Borrower, first apply such amounts repaid directly to the amounts made available
by the Administrative Agent in accordance with clause (i) and not yet settled as
described below. If the Administrative Agent advances a Borrowing on behalf of
the Lenders, as provided in the immediately preceding sentence, the amount of
outstanding Loans and each Lender’s Commitment Percentage thereof shall be
computed weekly rather than daily and shall be adjusted upward or downward on
the basis of the amount of outstanding Loans as of 5:00 P.M. (Central time) on
the Business Day immediately preceding the date of each computation; provided,
however, that the Administrative Agent retains the absolute right at any time or
from time to time to make the afore- described adjustments at intervals more
frequent than weekly. The Administrative Agent shall deliver to each of the
Lenders at the end of each week, or such lesser period or periods as the
Administrative Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereafter referred to as a “Settlement Period”). If the summary statement is
sent by the Administrative Agent and received by the Lenders prior to 12:00 Noon
(Central time) on any Business Day each Lender shall make the transfers
described in the next succeeding sentence no later than 3:00 P.M. (Central time)
on the day such summary statement was sent; and if such summary statement is
sent by the Administrative Agent and received by the Lenders after 12:00 Noon
(Central time) on any Business Day, each Lender shall make such transfers no
later than 3:00 P.M. (Central time) the next succeeding Business Day after such
summary statement was sent. If in any Settlement Period, the amount of a
Lender’s Commitment Percentage of the Loans is in excess of the amount of Loans
actually funded by such Lender, such Lender shall forthwith (but in no event
later than the time set forth in the next preceding sentence) transfer to the
Administrative Agent by wire transfer in immediately available funds the amount
of such excess; and, on the other hand, if the amount of a Lender’s Commitment
Percentage of the Loans in any Settlement Period is less than the amount of
Loans actually funded by such Lender, the Administrative Agent shall forthwith
transfer to such Lender by wire transfer in immediately available funds the
amount of such difference. The obligation of each Lender to transfer such funds
shall be irrevocable and unconditional, without recourse to or warranty by the
Administrative Agent and made without setoff or deduction of any kind. Each of
the Administrative Agent and the Lenders agree to mark their respective books
and records at the end of each Settlement Period to show at all times the dollar
amount of their respective Commitment Percentages of the outstanding Loans.
Because the Administrative Agent on behalf of the Lenders may be advancing
and/or may be repaid Loans prior to the time when the Lenders will actually
advance and/or be repaid Loans, interest with respect to Loans shall be
allocated by the Administrative Agent to each Lender (including the
Administrative Agent) in accordance with the amount of Loans actually advanced
by and repaid to each Lender (including the Administrative Agent) during each
Settlement Period and shall accrue from and including the date such Borrowing is
advanced by the Administrative Agent to but excluding the date such Loans are
repaid by the Borrower or actually settled by the applicable Lender as described
in this Section 2.3(c). All such Borrowings advanced by the Administrative Agent
on behalf of the Lenders hereunder shall bear interest at the interest rate
applicable hereunder for Loans. Each Lender shall be entitled to earn interest
at the then applicable rate of interest, calculated in accordance with Section
2.1 of this Agreement, on outstanding Loans which it has funded


‑3‑

--------------------------------------------------------------------------------




to the Administrative Agent from the date such Lender funded such Loans to, but
excluding, the date on which such Lender is repaid with respect to such Loans.
(d) If the amounts described in subsection (b) or (c) of this Section 2.3 are
not in fact made available to the Administrative Agent by a Defaulting Lender
and the Administrative Agent has made such amount available to Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender. If such Defaulting Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately (but in no event later than two (2) Business Days after such
demand) pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Defaulting
Lender and the Borrower, (i) interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to either (A)
if paid by such Defaulting Lender, the Federal Funds Rate or (B) if paid by the
Borrower, the then applicable rate of interest, calculated in accordance with
Section 2.1 of this Agreement, plus (ii) in each case, an amount equal to any
costs (including reasonable legal expenses) and losses incurred as a result of
the failure of such Defaulting Lender to provide such amount as provided in this
Agreement. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder, including, without limitation, the right of the Borrower to
seek reimbursement from any Defaulting Lender for any amounts paid by the
Borrower under clause (ii) above on account of such Defaulting Lender’s default.
(e) The failure of any Lender to make its portion of the Borrowing to be made by
it as part of any advance shall not relieve any other Lender of its obligation,
if any, hereunder to advance its portion of the Borrowing on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the portion of a Borrowing to be made by such other Lender on the
date of any Borrowing. The amounts payable by each Lender shall be a separate
and independent obligation.
Section 2.4.    [RESERVED].


Section 2.5.    Maturity of Loans    . Each Loan, both for principal and
interest not sooner paid, shall mature and become due and payable by the
Borrower on the Termination Date.


Section 2.6.    Prepayments    . (a) Voluntary. The Borrower shall have the
privilege of prepaying without premium or penalty and in whole or in part (but,
if in part, then in an amount not less than $50,000.00 or any greater amount
that is an integral multiple of $50,000.00) the Loans at any time on any
Business Day upon prior notice to the Administrative Agent (which shall advise
each Lender thereof promptly thereafter) by no later than 12:00 noon (Central
time) on the date of each prepayment of a Loan, such prepayment to be made by
the payment of the principal amount to be prepaid and, in the case of any
prepayment is accompanied by a termination of the Commitments, accrued interest
thereon to the date fixed for prepayment; provided that in the event the
Borrower repays the Loans in full any time prior to the Termination Date, (x)
the Borrower shall provide Administrative Agent at least ten (10) Business Days
prior written notice and (y) in the event the Borrower repays the Loan in full
or the Obligations are accelerated following the occurrence of an Event of
Default at any time prior to the Maturity Date, the Borrower shall pay a sum
equal to 0.50% of the aggregate amount of the Commitments as a prepayment fee,
it being acknowledged by the Borrower that such prepayment fee is an estimate of
Lenders’ damages in the event of early termination and is not a penalty.




‑4‑

--------------------------------------------------------------------------------




(b)    Mandatory. (i) Concurrently with each reduction of the Commitments
(whether voluntarily pursuant to Section 2.9 or otherwise), the Borrower shall
prepay the Loans by the amount, if any, necessary so that the aggregate
outstanding principal balance of the Loans shall not exceed the Commitments as
so reduced, each such prepayment to be made by the payment of the principal
amount to be prepaid and accrued interest thereon to the date fixed for
prepayment.
(ii)    The Borrower covenants and agrees that in the event that the outstanding
principal amount of the Loans shall at any time and for any reason exceed the
Available Borrowing Base as then determined and computed, the Borrower shall
immediately upon the demand of the Administrative Agent or the Required Lenders
pay over the amount of the excess to the Administrative Agent for the account of
the Lenders as and for a mandatory prepayment on the Loans.
(c)     Reborrowings. Any amount paid or prepaid on the Loans on or before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.
Section 2.7.    Default Rate    . From and after the Termination Date, or such
earlier date as the outstanding principal balance of the Loans and other
Obligations become due and payable by acceleration or otherwise, or at
Administrative Agent’s option upon the occurrence of an Event of Default, (i)
the Borrower hereby agrees to pay interest on the outstanding principal balance
of the Loans and other Obligations and, to the extent permitted by law, overdue
interest with respect thereto, at the rate of two percent (2.0%) per annum above
the rate of interest otherwise applicable to the Loans.
Section 2.8.    Evidence of Indebtedness    . (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder and the type thereof with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms acceptable to Adminstrative Agent and such Lender
(collectively the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns in the amount of the relevant Commitment.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 12.10) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.10, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.


‑5‑

--------------------------------------------------------------------------------




Section 2.9.    Commitment Terminations    . (a) The Borrower shall have the
right at any time and from time to time, upon five (5) Business Days prior
written notice to the Administrative Agent (or such shorter period of time then
agreed to by the Administrative Agent) to terminate without premium or penalty,
in whole or in part, the Commitments, any partial termination to be in an amount
not less than $2,000,000 or any larger amount that is an integral multiple of
$1,000,000, and to reduce ratably the respective Commitments of each Lender;
provided that the Commitments may not be reduced to an amount less than the
aggregate principal amount of Loans then outstanding and the Borrower shall pay
a sum equal to 0.50% of the aggregate amount of the Commitment reduction as a
prepayment fee, it being acknowledged by the Borrower that such prepayment fee
is an estimate of Lenders’ damages in the event of early termination and is not
a penalty.
(b)    Upon the Administrative Agent’s receipt of the proceeds of any sale or
disposition of the Collateral, or any part thereof, applied to the Obligations
pursuant to Section 10.4(c) of the Company Security Agreement or Section 10.4(c)
of the Subsidiary Security Agreement, the Commitments shall automatically and
without notice be ratably reduced (based on the Commitment of each Lender) by
the amount of such proceeds.
(c)    Any termination of Commitments pursuant to this Section 2.9 may not be
reinstated.
Section 2.10.    Special Provisions Applicable to LIBOR Rate.
(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the LIBOR
Rate, including because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”);
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice from the Borrower or a
Lender, as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated therein
and/or the applicable margin with respect thereto), giving due consideration to
(x) any selection, endorsement or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
Board of Governors (or a committee convened by the Board of Governors) in effect
at such time and (y) any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes, and any such amendment shall become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.


‑6‑

--------------------------------------------------------------------------------




(b)    If no LIBOR Successor Rate has been determined and the circumstances
under clause (a)(i) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, until any LIBOR Successor Rate Conforming
Changes or amendment pursuant to Section 2.10 (a) has occurred, the LIBOR Rate
shall mean a replacement index rate as may be selected by the Administrative
Agent in its commercially reasonable discretion based upon the considerations
contained in clause (a) above.
(c)    Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.
Section 2.11.    Substitution of Lenders    . In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 12.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender or such Lender
is a Subsidiary or Affiliate of a Person who has been deemed insolvent or
becomes the subject of a bankruptcy or insolvency proceeding or a receiver or
conservator has been appointed for any such Person, or (d) a Lender fails to
consent to an amendment or waiver requested under Section 12.11 hereof at a time
when the Required Lenders have approved such amendment or waiver (any such
Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and other amounts at any time owing to it hereunder
and the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have paid to the Affected Lender all monies other than
such principal owing to it hereunder, and (iii) the assignment is entered into
in accordance with, and subject to the consents required by, Section 12.10
hereof (provided any assignment fees and reimbursable expenses due thereunder
shall be paid by the Borrower).
Section 2.12.    Defaulting Lenders    . Anything contained herein to the
contrary notwithstanding, in the event that any Lender at any time is a
Defaulting Lender, then (a) during any Defaulting Lender Period with respect to
such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents and such
Defaulting Lender’s Commitments shall be excluded for purposes of determining
“Required Lenders” (provided that the foregoing shall not permit an increase in
such Lender’s Commitments or an extension of the maturity date of such Lender’s
Loans or other Obligations or a reduction of principal, interest, or fees due
such Lender without such Lender’s consent); (b) to the extent permitted by
applicable law, until such time as the Defaulting Lender Excess with respect to
such Defaulting Lender shall have been reduced to zero, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding; (c) such Defaulting Lender’s
Commitments and outstanding Loans shall be excluded for purposes of calculating
any commitment fee payable to Lenders pursuant to Section 3.1 in respect of any
day during any Defaulting Lender Period with respect to such Defaulting Lender,
and such Defaulting Lender shall not be entitled to receive any fee pursuant to
Section 3.1 with respect to such Defaulting Lender’s Commitment in respect of
any Defaulting Lender Period with respect to such Defaulting Lender; and (d) the
utilization of Commitments as at any date of determination shall be calculated
as if such Defaulting Lender had funded all Loans of such Defaulting Lender. No
Commitment of any Lender shall be increased or otherwise affected, and, except
as otherwise expressly provided in this Section, performance by the Borrower of
its obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified as a result of the operation of this Section. The rights and
remedies against a Defaulting


‑7‑

--------------------------------------------------------------------------------




Lender under this Section are in addition to other rights and remedies which the
Borrower may have against such Defaulting Lender and which the Administrative
Agent or any Lender may have against such Defaulting Lender.
Section 2.13.     Letters of Credit .
(a) Subject to the terms and conditions of this Agreement and satisfaction of
the conditions precedent set forth in Section 7.2 of this Agreement, upon the
request of Borrower made in accordance herewith, Issuing Bank agrees to issue a
requested Letter of Credit for the account of Borrower. By Borrower submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrower shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be made in
writing by the President or Treasurer (or such other authorized Person as
Borrower directs from time to time) of Borrower and delivered to Issuing Bank
via hand delivery, facsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit;
provided no Letter of Credit shall have an expiration date later than the stated
Termination Date, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Administrative Agent or Issuing Bank may
request or require. Anything contained herein to the contrary notwithstanding,
Issuing Bank may, but shall not be obligated to, issue a Letter of Credit that
supports the obligations of Borrower or its Subsidiaries (1) in respect of (x) a
lease of real property, or (y) an employment contract, or (2) at any time that
one or more of the Lenders is a Defaulting Lender. Issuing Bank shall have no
obligation to issue a Letter of Credit if any of the following would result
after giving effect to the requested issuance:


(i) the Letter of Credit Usage would exceed the Available Borrowing Base less
the outstanding amount of the Obligations, or


(ii) the Letter of Credit Usage would exceed the Commitments less the
outstanding amount of the Obligations, or
(iii) the Letter of Credit Usage would exceed the Letter of Credit Sublimit.
Additionally, Issuing Bank shall have no obligation to issue a Letter of Credit
if (I) any order, judgment, or decree of any governmental authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, or (II) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally.
Each Letter of Credit shall be in form and substance reasonably acceptable to
Issuing Bank, including the requirement that the amounts payable thereunder must
be payable in U.S. dollars. If Issuing Bank makes a payment under a Letter of
Credit, Borrower shall pay to Administrative Agent an amount equal to the
applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement immediately and automatically shall be deemed to
be a Loan hereunder (notwithstanding any failure to satisfy any condition
precedent set forth in Section 7.2 of this Agreement) and, initially, shall bear
interest at the rate then applicable to Loans. If a Letter of Credit
Disbursement is deemed to be a Loan hereunder, Borrower’s obligation to pay the
amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Loan. Promptly
following receipt by Administrative Agent of any payment from Borrower pursuant
to this paragraph, Administrative Agent shall distribute such payment to Issuing
Bank or, to the


‑8‑

--------------------------------------------------------------------------------




extent that Lenders have made payments pursuant to Section 2.13(b) of this
Agreement to reimburse Issuing Bank, then to such Lenders and Issuing Bank as
their interests may appear.
(b) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.13(a) of this Agreement, each Lender with a Commitment
agrees to fund an amount equal to its Commitment Percentage of such Loan deemed
made pursuant to Section 2.13(a) of this Agreement on the same terms and
conditions as if Borrower had requested the amount thereof as a Loan and
Administrative Agent shall promptly pay to Issuing Bank the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment,
renewal, or extension of a Letter of Credit) and without any further action on
the part of Issuing Bank or Lenders, Issuing Bank shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Commitment Percentage of such Letter of Credit, and each Lender
agrees to pay to Administrative Agent, for the account of Issuing Bank, an
amount equal to its Commitment Percentage of any Letter of Credit Disbursement
made by Issuing Bank under the applicable Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to Administrative Agent, for the account of
Issuing Bank, an amount equal to its Commitment Percentage of each Letter of
Credit Disbursement made by Issuing Bank and not reimbursed by Borrower on the
date due as provided in Section 2.13(a) of this Agreement, or of any
reimbursement payment that is required to be refunded (or that Administrative
Agent or Issuing Bank elects, based upon the advice of counsel, to refund) to
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to deliver to Administrative Agent, for the account of Issuing Bank, an amount
equal to its Commitment Percentage of each Letter of Credit Disbursement
pursuant to this Section 2.13(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of a
Default or an Event of Default or the failure to satisfy any condition set forth
in Section 7.2 of this Agreement. If any Lender fails to make available to
Administrative Agent the amounts required pursuant to this Section 2.13(b), such
Lender shall be deemed to be a Defaulting Lender and Administrative Agent (for
the account of Issuing Bank) shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the rate set forth in Section
2.3(d) of this Agreement until paid in full.
(c) Borrower hereby agrees to indemnify, save, defend, and hold Administrative
Agent, Lenders and Issuing Bank harmless from any damage, loss, cost, expense,
or liability, and reasonable attorneys fees incurred by Issuing Bank,
Administrative Agent or any Lender arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of Issuing Bank, Administrative Agent or any
Lender.
(d) Each Lender and Borrower agree that, in paying any drawing under a Letter of
Credit, Issuing Bank shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of Issuing Bank, Administrative Agent or any Lender, nor any
correspondent, participant or assignee of Issuing Bank shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of Issuing Bank,
Administrative Agent or any Lender, nor any correspondent, participant or
assignee of Issuing Bank shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.13(e) of this Agreement or
for any action, neglect or omission under or in connection with any Letter of
Credit or Issuer Document, including in connection with the issuance or any
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, the honoring or dishonoring of any demand under any Letter of Credit, or
the following of Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrower; provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
Issuing Bank, and Issuing Bank may be liable to Borrower, to the


‑9‑

--------------------------------------------------------------------------------




extent, but only to the extent, of any direct, as opposed to consequential,
exemplary or punitive, damages suffered by Borrower which Borrower proves were
caused by Issuing Bank’s willful misconduct or gross negligence or Issuing
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit; provided further, however,
that any claim against Issuing Bank by Borrower for any loss suffered or
incurred by Borrower shall be reduced by an amount equal to the sum of (i) the
amount (if any) saved by Borrower as a result of the breach or other wrongful
conduct that allegedly caused such loss, and (ii) the amount (if any) of the
loss that would have been avoided had Borrower taken all reasonable steps to
mitigate such loss, including, without limitation, by enforcing their rights
against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing Issuing Bank to cure such dishonor. In
furtherance and not in limitation of the foregoing, Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or Issuing Bank may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Issuing Bank shall
not be responsible for the wording of any Letter of Credit (including any
drawing conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance Issuing Bank may provide to Borrower with
drafting or recommending text for any letter of credit application or with the
structuring of any transaction related to any Letter of Credit, and Borrower
hereby acknowledges and agrees that any such assistance will not constitute
legal or other advice by Issuing Bank or any representation or warranty by
Issuing Bank that any such wording or such Letter of Credit will be effective.
Without limiting the foregoing, Issuing Bank may, as it deems appropriate,
modify or alter and use in any Letter of Credit the terminology contained on the
letter of credit application for such Letter of Credit. Borrower hereby
acknowledges and agrees that neither Issuing Bank, Administrative Agent nor any
Lender shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.
(e) The obligation of Borrower to reimburse Issuing Bank for each drawing under
each Letter of Credit shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,
(iv) any payment by Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (including, without limitation, any requirement
that presentation be made at a particular place or by a particular time of day),
or any payment made by Issuing Bank under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any of its
Subsidiaries, or


‑10‑

--------------------------------------------------------------------------------




(vi) the fact that any Default or Event of Default shall have occurred and be
continuing.
(f) Borrower acknowledges and agrees that any and all standard fees, charges,
and commissions in effect from time to time, of Issuing Bank relating to Letters
of Credit or incurred by Issuing Bank relating to Letters of Credit, upon the
issuance of any Letter of Credit, upon the payment or negotiation of any drawing
under any Letter of Credit, or upon the occurrence of any other activity with
respect to any Letter of Credit (including the transfer, amendment or
cancellation of any Letter of Credit), together with any and all fronting fees
in effect from time to time related to Letters of Credit, shall be expenses for
purposes of this Agreement, and shall be reimbursable immediately by Borrower to
Administrative Agent for the account of Issuing Bank.
(g) If by reason of (x) any change after the date of this Agreement in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any governmental authority, or (y) compliance by
Issuing Bank, Administrative Agent or any Lender with any direction, request, or
requirement (irrespective of whether having the force of law) of any
governmental authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
(ii) there shall be imposed on Issuing Bank, Administrative Agent or any Lender
any other condition regarding any Letter of Credit,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank, Administrative Agent or any Lender of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Administrative Agent
may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay within thirty (30) days after demand therefor, such amounts as
Administrative Agent may specify to be necessary to compensate Issuing Bank,
Administrative Agent or such Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Loans. The determination by
Administrative Agent of any amount due pursuant to this Section 2.13(g), as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.
(h) Borrower shall pay Administrative Agent (for the ratable benefit of
Lenders), a Letter of Credit fee (which fee shall be in addition to the fees,
charges, commissions, and costs set forth in this Section 2.13) at a rate equal
to two and one-half of one percent (2.5%) per annum times the undrawn amount of
all outstanding Letters of Credit, which fee shall be due and payable monthly in
arrears on the first (1st) day of each month and continuing until the Commitment
is terminated and the Obligations are paid in full, in which event a monthly
installment of the letter of credit fee shall be paid on the date of such
termination.
(i) Unless otherwise expressly agreed by Issuing Bank and Borrower when a Letter
of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply to
each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply to
each commercial Letter of Credit.
(j) In the event of a direct conflict between the provisions of this Section
2.13 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.13 shall control and govern.
(k) Any reference herein or in any other Loans Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization.
Section 2.14    Accordion Facility. Subject to the terms and conditions set
forth herein below, the Borrower shall have a right at any time to increase the
aggregate amount of the Commitment (the “Accordion Increase”) in an amount
acceptable to the Administrative Agent in its commercially reasonable
discretion; provided, however, that the aggregate amount of the Accordion
Increase shall not result in the aggregate amount of the Commitment to exceed
$685,000,000. The following additional terms and conditions shall apply to the
Accordion Increase:


‑11‑

--------------------------------------------------------------------------------




(a)    the Accordion Increase shall constitute additional Obligations and shall
be secured and guaranteed with the other Obligations on a pari passu basis by
the Collateral;
(b)    the Borrower shall execute a new Note in favor of any new Lender or any
existing Lender whose Commitment is increased, as well as any other legal
documentation and modification documents reasonably requested by the
Administrative Agent to consummate the Accordion Increase;


(c)    unless otherwise provided by the Administrative Agent, the Accordion
Increase shall be subject to the same terms (including interest rate and
maturity date) as the existing Loan;
all documents, organizational documents and other documents evidencing and
contemplated by the Accordion Increase shall be in form and substance reasonably
acceptable to the Administrative Agent and the Borrower;


(d)    the Borrower shall have delivered all due diligence materials and other
deliverables reasonably requested by the Administrative Agent;


(e)    no Default or Event of Default shall have occurred that has not been
waived by Lenders pursuant to the terms hereof;


(f)    the Administrative Agent shall have received from the Borrower updated
financial statements and projections and a certificate, in each case in form and
substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to the Accordion Increase on a pro forma basis, the
Borrower will be in compliance with all financial covenants set forth herein;


(g)    the Accordion Increase shall be subject to the ability of the
Administrative Agent to syndicate the Accordion Increase and/or encourage the
Lender(s) to increase their Commitment(s), using Administrative Agent’s
reasonable efforts in light of then-current market conditions;


(h)    the Borrower shall have paid any fees owing to the lender(s)
participating in the Accordion Increase; and


(j)    the Administrative Agent shall have received such other due diligence and
credit committee approvals as it may require with results satisfactory to the
Administrative Agent in its sole and absolute discretion.
Participation in the Accordion Increase shall be offered first to each of the
existing Lenders in an amount equal to each Lender’s Commitment Percentage of
the Accordion Increase, but no such Lender shall have any obligation to provide
all or any portion of the Accordion Increase. If the amount of the Accordion
Increase requested by the Borrower shall exceed the Commitments which the
existing Lenders are willing to provide with respect to the Accordion Increase,
then the Administrative Agent may invite other banks or lending institutions
acceptable to the Administrative Agent and the Borrower to join this Agreement
as Lenders hereunder for the portion of such Accordion Increase not provided by
the existing Lenders; provided, however, that such other banks, or financial
institutions shall enter into such joinder agreements to give effect thereto as
the Administrative Agent and the Borrower may reasonably request. The
Administrative Agent is authorized to enter into, on behalf of Lenders, any
amendment to this Agreement or any other Loan Document as may be necessary to
incorporate the terms of the Accordion Increase in accordance with the terms
hereof.
SECTION 3.
FEES, EXTENSIONS AND APPLICATIONS    .

Section 3.1.    Commitment Fee/Closing Fee/Letter of Credit Fee    .


‑12‑

--------------------------------------------------------------------------------




(a)    The Borrower shall pay to the Administrative Agent for the ratable
account of the Lenders a commitment fee at the rate of 0.50% per annum, in each
case computed on the basis of a year of 360 days and the actual number of days
elapsed on the average daily unused portion of the maximum amount of the
Commitments hereunder. Such commitment fee is payable in arrears on the first
(1st) day of each calendar month and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the fees
for the period to the date of such termination in whole shall be paid on the
date of such termination.
(b)    The Borrower shall pay to the Administrative Agent for the ratable
account of the Lenders a non-refundable closing fee in the amount and for the
account of the Lenders as set forth on Schedule 1.2 attached hereto, which fees
shall be fully earned by such Lenders and immediately due and payable upon the
effectiveness of this Agreement.
(c)    The Borrower shall pay to the Administrative Agent any Letter of Credit
fees required to be paid pursuant to Section 2.13.
Section 3.2.    Prepayment/Commitment Reduction Fees. The Borrower shall pay to
the Administrative Agent any prepayment fees required to be paid pursuant to
Sections 2.6(a) and 2.9(a).
Section 3.3.    Administrative Agent’s Fees    . The Borrower shall pay to the
Administrative Agent for its own account an administrative agent’s fee as
mutually agreed upon by the Borrower and the Administrative Agent.
Section 3.4.    Place and Application of Payments    . All payments of principal
of and interest on the Loans and all payments of fees and all other amounts
payable under this Agreement shall be made to the Administrative Agent by no
later than 2:00 p.m. (Chicago time) at the principal office of the
Administrative Agent in Des Moines, Iowa (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lenders. Any payments received after such time shall be deemed received by the
Administrative Agent on the next Business Day. All such payments shall be made
in lawful money of the United States of America, in immediately available funds
at the place of payment, without set‑off or counterclaim. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or fees ratably to the Lenders and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the LIBOR Rate in effect for each such day.
Anything contained herein to the contrary notwithstanding, all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral and payments or collections on any guaranties received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:


‑13‑

--------------------------------------------------------------------------------




(a)    first, to the payment of any outstanding costs and expenses incurred by
the Collateral Agent or the Administrative Agent in monitoring, verifying,
protecting, preserving or enforcing the Liens on the Collateral or in
protecting, preserving or enforcing rights under this Agreement or any other
Loan Document, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay to the Administrative Agent and the
Collateral Agent under Sections 9.5 and 12.15 hereof (such funds to be retained
by the Administrative Agent or the Collateral Agent, as the case may be for its
own account unless it has previously been reimbursed for such costs and expenses
by the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments therefor made to the Administrative Agent or the
Collateral Agent);
(b)    second, to the payment of any outstanding interest or fees or other
amounts due under this Agreement other than for principal, ratably as among the
Administrative Agent and the Lenders in accord with the amount of such interest,
fees or other amounts owing each;
(c)    third, ratably (i) to the payment of the principal of the Loans, pro rata
as among the Lenders in accord with the then respective unpaid principal
balances thereof and (ii) to Administrative Agent, to be held by Administrative
Agent, for the benefit of Issuing Bank (and for the ratable benefit of Lenders
that have an obligation to pay to Administrative Agent, for the account of
Issuing Bank, a share of each Letter of Credit Disbursement), as cash collateral
in an amount up to one hundred five percent (105%) of the Letter of Credit Usage
(to the extent permitted by applicable law, such cash collateral shall be
applied to the reimbursement of any Letter of Credit Disbursement as and when
such disbursement occurs and, if a Letter of Credit expires undrawn, the cash
collateral held by Administrative Agent in respect of such Letter of Credit
shall, to the extent permitted by applicable law, be reapplied pursuant to this
Section 3.4, beginning with clause (a) above);
(d)    fourth, to the Administrative Agent and the Lenders (and, in the case of
Bank Product Obligations and Hedging Liability, their Affiliates) ratably in
accord with the amounts of any other indebtedness, obligations or liabilities of
the Borrower or any Restricted Subsidiary owing to each of them and secured by
the Collateral Documents (including, without limitation, Bank Product
Obligations and Hedging Liability) unless and until all such indebtedness,
obligations and liabilities have been fully paid and satisfied;
(e)    fifth, to the Borrower or whoever else may be lawfully entitled thereto.
Section 3.5.    Account Debit / Loan Account    . The Borrower hereby
irrevocably authorizes the Administrative Agent to charge any of the Borrower’s
deposit accounts maintained with the Administrative Agent for the amounts from
time to time necessary to pay any then due Obligations; provided that the
Borrower acknowledges and agrees that the Administrative Agent shall not be
under an obligation to do so and the Administrative Agent shall not incur any
liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so. The Borrower hereby also authorizes the Administrative Agent,
from time to time without prior notice to the Borrower, to charge (i) on the
first day of each month, all interest accrued during the prior month on the
Loans hereunder, (ii) on the first day of each month, all fees accrued or
chargeable pursuant to Section 3.1 of this Agreement, (iii) as and when due and
payable, all other fees, costs and expenses payable hereunder or under any of
the other Loan Documents, and (iv) as and when due and payable all other payment
obligations payable under any Loan Document to Borrower’s loan account with the
Administrative Agent, which amounts thereafter shall constitute Loans hereunder.
SECTION 4.
THE COLLATERAL AND GUARANTIES    .



‑14‑

--------------------------------------------------------------------------------




Section 4.1.    The Collateral    . The Obligations shall be secured by valid
and perfected first priority Liens on Property of the Borrower and each
Restricted Subsidiary (other than the Insurance Subsidiary) described in, and
pursuant to the terms of, the Company Security Agreement and the Subsidiary
Security Agreement in favor of the Collateral Agent for the benefit of the
Administrative Agent and the Lenders. The Borrower covenants and agrees that it
will, and will cause each of such Restricted Subsidiaries to, comply with all
terms and conditions of each of the Collateral Documents and that it will, and
will cause each of its Restricted Subsidiaries to, at any time and from time to
time, at the request of the Administrative Agent or the Required Lenders,
execute and deliver such instruments and documents and do such acts and things
as the Administrative Agent or the Required Lenders may reasonably request in
order to provide for or protect or perfect the Lien of the Collateral Agent in
the Collateral.
Section 4.2.    Subsidiary Guaranties    . Payment of the Obligations shall at
all times be guarantied by each of the Restricted Subsidiaries (other than the
Insurance Subsidiary) pursuant to the Subsidiary Guaranty Agreement.
Section 4.3.    Further Assurances    . The Borrower agrees that it shall, and
shall cause each Restricted Subsidiaries (other than the Insurance Subsidiary)
to, from time to time at the request of the Administrative Agent or the
Collateral Agent, execute and deliver such documents and do such acts and things
as the Administrative Agent or the Collateral Agent may reasonably request in
order to provide for or perfect or protect such Liens on the Collateral. In the
event the Borrower or any Restricted Subsidiary (other than the Insurance
Subsidiary) forms or acquires any other Subsidiary after the date hereof, except
as otherwise provided in Sections 4.1 and 4.2 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a joinder to the Subsidiary Guaranty Agreement and such
Collateral Documents as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent and the Collateral
Agent, or cause such Subsidiary to deliver to the Administrative Agent and the
Collateral Agent, at the Borrower’s cost and expense, such other instruments,
documents, certificates, and opinions reasonably required by the Administrative
Agent or the Collateral Agent in connection therewith.
SECTION 5.
DEFINITIONS; INTERPRETATION    .

Section 5.1.    Definitions    . The following terms when used herein have the
following meanings:
“Administrative Agent” means Wells Fargo Bank, National Association, in is
capacity as Administrative Agent hereunder, and any successor in such capacity
pursuant to Section 11.8 hereof.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” means the following percentage based upon the Collateral
Performance Indicator as of the end of each month then most recently ended for
which monthly reports have been delivered to Agent, pursuant to Section 8.20 of
this Agreement:




‑15‑

--------------------------------------------------------------------------------




Collateral Performance Indicator
Advance Rate
Less than or equal to 18%
85%
Greater than 18% but less than or equal to 19%
84%
Greater than 19% but less than or equal to 20%
83%
Greater than 20% but less than or equal to 21%
82%
Greater than 21% but less than or equal to 22%
81%
Greater than 22% but less than or equal to 23%
80%
Greater than 23%
79%

“Affiliate” means any Person (i) which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, the Borrower, (ii) which beneficially owns or holds 5% or more of any
class of the Voting Stock (determined by number of shares or by number of votes)
of the Borrower or (iii) 5% or more of the Voting Stock (determined by number of
shares or by number of votes) (or in the case of a Person which is not a
corporation, 5% or more of the equity interest) of which is beneficially owned
or held by the Borrower or a Subsidiary. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of Voting Stock, by contract or otherwise.
“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.
“Applicable Margin” means (a) initially 3.00% per annum and (b) commencing with
the Administrative Agent’s receipt of the monthly financial statements and other
documentation and reports required pursuant to Section 8.20 of this Agreement
for the calendar month ending May 31, 2019 the following percentage as set forth
in the matrix below (no downward rate adjustment being permitted if an Event of
Default or Default is outstanding):


EBITDA Ratio
Applicable Margin
Greater than 6.0 to 1.0
3.00%
Greater than 5.50 to 1.0 but less than or equal to 6.0 to 1.0
3.50%
Less than or equal to 5.50 to 1.0
4.00%



For purposes of the foregoing (i) the Applicable Margin shall be adjusted
monthly in accordance with the matrix above, based upon the Administrative
Agent’s receipt of monthly financial statements and other documentation and
reports required pursuant to Section 8.20 of this Agreement, and effective the
first (1st) day of the month of the delivery of such financial statements and
other documentation and reports and (ii) if the Borrower fails to timely deliver
the applicable financial statements, documentation and reports or any other
Event of Default then exists, then at the Administrative Agent’s option, the
Applicable Margin will be increased to the highest rate of interest pursuant to
the above matrix, which rate of interest shall continue in effect until the
applicable financial statements are delivered. In the event that any financial
statement, covenant compliance certificate, documentation and reports delivered
pursuant


‑16‑

--------------------------------------------------------------------------------




to Section 8.20 of this Agreement is shown to be inaccurate (regardless of
whether this Agreement is in effect when such inaccuracy is discovered), and
such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, and only in such case, then the
Borrower shall immediately (i) deliver to the Administrative Agent a corrected
covenant compliance certificate for such Applicable Period, (ii) determine the
Applicable Margin for such Applicable Period based upon the corrected covenant
compliance certificate, and (iii) pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.10 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Available Borrowing Base” means, as of any time it is to be determined, the
difference between (a) the Borrowing Base and (b) all Hedging Liability then
outstanding and the Letter of Credit Usage.
“Bank Products” means each and any of the following bank products and services
provided to the Borrower or any Restricted Subsidiary that is a party to the
Subsidiary Guaranty Agreement by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) merchant card services and (c) stored
value cards, and treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Bank Product Obligations” of the Borrower and its Restricted Subsidiaries means
any and all of their obligations, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Bank Products.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” means World Acceptance Corporation, a South Carolina corporation.
“Borrowing” means the total Loans requested by the Borrower on a single date.
Except as otherwise permitted by Section 2.3(c) hereof, Borrowings of Loans are
made ratably from each of the Lenders according to their Commitment Percentages.
“Borrowing Base” means, as of any time it is to be determined, the product of
the Advance Rate multiplied by the remainder of (x) the then outstanding unpaid
amount of Eligible Finance Receivables minus (y) all unearned finance charges
and unearned insurance premiums and insurance commissions applicable to such
Eligible Finance Receivables.
“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.


‑17‑

--------------------------------------------------------------------------------




“Capitalized Lease” means any lease obligation for Rentals with respect to which
is required to be capitalized on the balance sheet of the lessee in accordance
with GAAP.
“Capitalized Rentals” of any Person means, as of the date of any determination
thereof, the amount at which the aggregate Rentals due and to become due under
all Capitalized Leases under which such Person is a lessee would be required to
be reflected under GAAP as a liability on the balance sheet of such Person.
“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 40% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully‑diluted basis, (b) the failure of individuals who are members of the board
of directors (or similar governing body) of the Borrower on the Effective Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Effective Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, shall occur, or
(c) any “Change of Control” (or words of like import), as defined in any
agreement or indenture relating to any issue of Indebtedness for Borrowed Money
of the Borrower or any Subsidiary aggregating $1,000,000 shall occur.
“Code” means the Internal Revenue Code of 1986, as amended and any successor
statute thereto.
“Collateral” means all properties, rights, interests and privileges from time to
time subject to the Liens granted to the Collateral Agent for the benefit of the
Administrative Agent and the Lenders pursuant to the Collateral Documents.
“Collateral Agent” means Wells Fargo Bank, National Association., and its
successors and assigns under the Company Security Agreement, the Subsidiary
Guaranty Agreement, and the Subsidiary Security Agreement.
“Collateral Documents” means the Company Security Agreement, the Subsidiary
Security Agreement, the Subsidiary Guaranty Agreement, and all other security
agreements, financing statements and other documents as shall from time to time
secure or guarantee or relate to the Obligations or any part thereof.
“Collateral Performance Indicator” means as of the end of each calendar month,
the sum of (a) the rolling three (3) month average 60+ day delinquency
percentage (the percentage defined as (x) Finance Receivables for which payment
is sixty (60) or more days contractually past due, divided by (y) total Finance
Receivables at such date); plus (b) (i) net charge-offs for the eight (8) month
period ending on such date divided by (ii) average net Finance Receivables
during the eight (8) month period ending on such date.
“Commitment" means, as to any Lender, the obligation of such Lender to make
Loans under the Revolving Credit in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1 attached hereto and made a part hereof, as such Commitments may
be reduced or modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 2.9 hereof). The Borrower and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$685,000,000 commencing on the date hereof and thereafter (subject in each case
to any reductions of the Commitments pursuant to Section 2.9 or any increases of
the Commitments pursuant to Section 2.14).
“Commitment Percentage” means, for each Lender, the percentage of the
Commitments represented by such Lender’s Commitment or, if the Commitments have
been terminated, the percentage held by such Lender of the aggregate


‑18‑

--------------------------------------------------------------------------------




principal amount of all Loans then outstanding (exclusive of non-ratable Loans
made by the Administrative Agent under Section 2.3(c) hereof until settled among
the Lenders).
“Company Security Agreement” means that certain Amended and Restated Security
Agreement, Pledge and Indenture of Trust dated as of the Effective Date, between
the Borrower and the Collateral Agent, as the same may from time to time be
amended, modified, or further restated, together with any supplements thereto
delivered pursuant to the terms thereof.
“Consolidated Adjusted Net Worth” at any date means:
(a)    as to any corporation, the amount of capital stock liability plus (or
minus in the case of a deficit) the capital surplus and earned surplus of the
Borrower and its Restricted Subsidiaries on a consolidated basis, and as to any
partnership or limited liability company, the capital account of the Borrower
and its Restricted Subsidiaries on a consolidated basis; less (without
duplication)
(b)    the net book value, after deducting any reserves applicable thereto, of
all items of the following character which are included in the assets of the
Borrower and its Restricted Subsidiaries, to wit:
(i)    all deferred charges (other than deferred Federal income taxes and
deferred investment tax credits) and prepaid expenses other than prepaid
interest, prepaid taxes and prepaid insurance premiums;
(ii)    treasury stock;
(iii)    unamortized debt discount and capitalized expense and unamortized stock
discount and capitalized expense;
(iv)    goodwill, organizational or experimental expense, patents, trademarks,
copyrights, trade names and other intangibles;
(v)    the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) reserves for credit losses of the Borrower and its Restricted Subsidiaries
as at such date; and
(vi)    any surplus resulting from any write‑up in the book value of assets of
the Borrower or any Restricted Subsidiary.
“Consolidated Adjusted Net Income” for any period Consolidated Net Income, but
excluding in any event:
(a)    any gains or losses on the sale or other disposition of investments or
fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
(b)    the proceeds of any life insurance policy;
(c)    net earnings and losses of any Restricted Subsidiary accrued prior to the
date it became a Restricted Subsidiary;


‑19‑

--------------------------------------------------------------------------------




(d)    net earnings and losses of any Person (other than a Restricted
Subsidiary), substantially all the assets of which have been acquired in any
manner, realized by such other Person prior to the date of such acquisition;
(e)    net earnings and losses of any Person (other than a Restricted
Subsidiary) with which the Borrower or a Restricted Subsidiary shall have
consolidated or which shall have merged into or with the Borrower or a
Restricted Subsidiary prior to the date of such consolidation or merger;
(f)    net earnings of any Unrestricted Subsidiary or other business entity
(other than a Restricted Subsidiary) in which the Borrower or any Restricted
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Restricted Subsidiary in the form
of cash distributions;
(g)    any portion of the net earnings of any Restricted Subsidiary (other than
the Insurance Subsidiary) which for any reason is unavailable for payment of
dividends to the Borrower or any other Restricted Subsidiary;
(h)    earnings resulting from any reappraisal, revaluation or write‑up of
assets;
(i)    any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
(j)    any gain arising from the acquisition of any Securities of the Borrower
or any Restricted Subsidiary;
(k)    any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period;
(l)    any portion of the net earnings of the Insurance Subsidiary in excess of
$500,000 (on a cumulative basis) which has not actually been distributed to the
Borrower in the form of cash; and
(m)    the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) provision for loan losses of the Borrower and its Restricted Subsidiaries
over the twelve-month period ending with such date.


“Consolidated EBITDA Ratio Net Income” for any period Consolidated Net Income
before payments of interest, taxes, depreciation, amortization and non-cash
share based compensation expenses, but excluding in any event:
(a)    any gains or losses on the sale or other disposition of investments or
fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
(b)    the proceeds of any life insurance policy;
(c)    net earnings and losses of any Restricted Subsidiary accrued prior to the
date it became a Restricted Subsidiary;


‑20‑

--------------------------------------------------------------------------------




(d)    net earnings and losses of any Person (other than a Restricted
Subsidiary), substantially all the assets of which have been acquired in any
manner, realized by such other Person prior to the date of such acquisition;
(e)    net earnings and losses of any Person (other than a Restricted
Subsidiary) with which the Borrower or a Restricted Subsidiary shall have
consolidated or which shall have merged into or with the Borrower or a
Restricted Subsidiary prior to the date of such consolidation or merger;
(f)    net earnings of any Unrestricted Subsidiary or other business entity
(other than a Restricted Subsidiary) in which the Borrower or any Restricted
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Restricted Subsidiary in the form
of cash distributions;
(g)    any portion of the net earnings of any Restricted Subsidiary (other than
the Insurance Subsidiary) which for any reason is unavailable for payment of
dividends to the Borrower or any other Restricted Subsidiary;
(h)    earnings resulting from any reappraisal, revaluation or write‑up of
assets;
(i)    any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
(j)    any gain arising from the acquisition of any Securities of the Borrower
or any Restricted Subsidiary;
(k)    any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period;
(l)    any portion of the net earnings of the Insurance Subsidiary in excess of
$500,000 (on a cumulative basis) which has not actually been distributed to the
Borrower in the form of cash;
(m)    the excess, if any, of (A) net charge‑offs of the Borrower and its
Restricted Subsidiaries over the twelve‑month period ending with such date over
(B) provision for loan losses of the Borrower and its Restricted Subsidiaries
over the twelve-month period ending with such date; and
(o)    Receivables 180 days or more contractually past due (unless reserved for
by the Borrower).
“Consolidated Net Income” for any period means the gross revenues of the
Borrower and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis in accordance with GAAP consistently applied and after eliminating
earnings or losses attributable to outstanding Minority Interests.
“Consolidated Net Worth” means, as of the date of any determination thereof, the
total assets of the Borrower and its Restricted Subsidiaries less the total
liabilities of the Borrower and its Restricted Subsidiaries determined in
accordance with GAAP, it being understood and agreed that foregoing shall be
determined exclusive of interests in Unrestricted Subsidiaries.


‑21‑

--------------------------------------------------------------------------------




“Consolidated Tangible Net Worth” means, as of the date of any determination
thereof, Consolidated Net Worth less intangible assets of the Borrower and its
Restricted Subsidiaries determined in accordance with GAAP, it being understood
and agreed that foregoing shall be determined exclusive of interests in
Unrestricted Subsidiaries.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder (herein, a “Defaulted Loan”)
within two (2) Business Days of the date required to be funded by it hereunder
unless such failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or a receiver or conservator has been appointed for such
Lender.
“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Loans of such Defaulting Lender.
“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earliest of the following dates: (i) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (ii) the date on which (a) such
Defaulting Lender is no longer insolvent, the subject of a bankruptcy or
insolvency proceeding or, if applicable, under the direction of a receiver or
conservator, (b) the Defaulting Lender Excess with respect to such Defaulting
Lender shall have been reduced to zero (whether by the funding by such
Defaulting Lender of any Defaulted Loans of such Defaulting Lender or
otherwise), and (c) such Defaulting Lender shall have delivered to Borrower and
the Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitments.
“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).
“EBIT” for any period means the sum of (a) Consolidated Adjusted Net Income
during such period plus (to the extent deducted in determining Consolidated
Adjusted Net Income), (b) all provisions for any Federal, state or other income
taxes made by the Borrower and its Restricted Subsidiaries during such period,
and (c) all Interest Charges on all Indebtedness (including the interest
component of Capitalized Rentals) of the Borrower and its Restricted
Subsidiaries.


‑22‑

--------------------------------------------------------------------------------




“EBITDA Ratio” means the ratio of (a) Consolidated EBITDA Ratio Net Income
during such period, to (b) all Interest Charges on all Indebtedness of the
Borrower and its Restricted Subsidiaries during such period, as calculated on a
rolling twelve (12) month basis and in accordance with GAAP.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld, conditioned, or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
“Eligible Finance Receivables” means and includes each Finance Receivable of the
Borrower or any Restricted Subsidiary (excluding any Insurance Subsidiary) that:
(a)    is a loan originated in the United States of America payable in
U.S. dollars and is the valid, binding and legally enforceable obligation of the
debtor obligated thereon and such debtor is not (i) an Affiliate of the Borrower
or of any Restricted Subsidiary, (ii) a shareholder, director, officer or
employee of the Borrower or of any Restricted Subsidiary or of any Affiliate of
the Borrower or any Restricted Subsidiary, (iii) the United States of America or
any department, agency or instrumentality thereof unless the Borrower or such
Restricted Subsidiary has complied with the Assignment of Claims Act to the
satisfaction of the Administrative Agent, (iv) a debtor under any proceeding
under the United States Bankruptcy Code or any other comparable bankruptcy or
insolvency law applicable under the law of any other country or political
subdivision thereof, or (v) an assignor for the benefit of creditors;
(b)    is assignable and not evidenced by an instrument or chattel paper unless
the same has been endorsed and delivered to the Collateral Agent (except that,
until a Default or Event of Default has occurred and is continuing and
thereafter until otherwise notified by the Collateral Agent pursuant to the
Company Security Agreement or the Subsidiary Security Agreement, as appropriate,
the same shall not be required to be delivered to the Collateral Agent if a
legend shall have been placed thereon in accordance with the Company Security
Agreement or the Subsidiary Security Agreement, as appropriate);
(c)    is subject to a perfected, first priority Lien pursuant to the Company
Security Agreement or the Subsidiary Security Agreement, as appropriate, in
favor of the Collateral Agent for the benefit of the Lenders, and is free and
clear of any other Lien other than Liens permitted under Sections 8.11(e) and
8.11(g) of this Agreement which are each subordinate to the Liens in favor of
the Administrative Agent;
(d)    is net of any credit or allowance given by the Borrower or such
Restricted Subsidiary to such account debtor;
(e)    is not subject to any offset, counterclaim or other defense with respect
thereto;
(f)    is not owed by an account debtor who is obligated on accounts owed to the
Borrower or such Restricted Subsidiary any portion of which is unpaid 60 days or
more after the contractual due date (which must be issued in accordance with the
Borrower’s or such Restricted Subsidiary’s business practices in effect as of
the date hereof) unless the Administrative Agent has approved the continued
eligibility thereof;
(g)    is subject to loan and security documentation which complies in all
respects with all applicable federal, state and local laws, rules and
regulations;


‑23‑

--------------------------------------------------------------------------------




(h)    is not serviced by a Person other than the Borrower or a Restricted
Subsidiary without prior written consent of Administrative Agent;
(i)    is not purchased by the Borrower or a Restricted Subsidiary in a bulk
purchase in any one or series of related transactions with an aggregate cash
purchase price greater than $25,000,000 without prior written consent of
Adminstrative Agent;
(j)    has been deferred or extended one (1) billing no more than two (2) times
during any rolling twelve (12) month period (other than renewals in the ordinary
course of business;
(k)    has a principal balance of less than $12,000;
(l)    is not interest only payments or has a balloon payment;
(m)    is in compliance with the Borrower’s underwriting guidelines;
(n)    is not secured by real estate;
(o)    is not a deficiency balance account; and
(p)    in addition to the above requirements contained in this definition, is
otherwise acceptable to the Administrative Agent in its Permitted Discretion for
inclusion in the determination of the Borrowing Base.
“Environmental Legal Requirement” means any international, Federal, state or
local statute, law, regulation, order, consent decree, judgment, permit,
license, code, covenant, deed restriction, common law, treaty, convention,
ordinance or other requirement relating to public health, safety or the
environment, including without limitation, those relating to releases,
discharges or emissions to air, water, land or ground water, to the withdrawal
or use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, treatment, storage or management of hazardous or
solid waste, or Hazardous Substances or crude oil, or any fraction thereof, or
to exposure to toxic or hazardous materials, to the handling, transportation,
discharge or release of gaseous or liquid Hazardous Substances and any
regulation, order, notice or demand issued pursuant to such law, statute or
ordinance, in each case applicable to the property of the Borrower or any of its
Subsidiaries or the operation, construction or modification of any thereof,
including, without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act of 1976 and the Hazardous
and Solid Waste Amendments of 1984, the Hazardous Materials Transportation Act,
as amended, the Federal Water Pollution Control Act, as amended by the Clean
Water Act of 1976, the Safe Drinking Water Control Act, the Clean Air Act of
1966, as amended, the Toxic Substances Control Act of 1976, the Occupational
Safety and Health Act of 1977, as amended, the Emergency Planning and Community
Right‑to‑Know Act of 1986, the National Environmental Policy Act of 1975 and the
Oil Pollution Act of 1990 and any similar or implementing state law, and any
state statute and any further amendments to these laws, providing for financial
responsibility for cleanup or other actions with respect to the release or
threatened release of Hazardous Substances or crude oil, or any fraction thereof
and all rules, regulations, guidance documents and publication promulgated
thereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.


‑24‑

--------------------------------------------------------------------------------




“Event of Default” means any of the events or circumstances specified in
Section 9.1 hereof.
“Excess Availability” means the ratio of Total Excess Availability to Total
Availability.
“Federal Funds Rate” means the fluctuating interest rate per annum as determined
by the Administrative Agent to be the average (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 A.M. (Central time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined.
“Finance Receivable” means each Receivable of the Borrower or any Restricted
Subsidiary that arises in the ordinary course of its finance company business
and represents amounts due in respect of loans made by the Borrower or such
Restricted Subsidiary to the debtor obligated thereon.
“Fixed Asset Financing” means the acquisition by the Borrower of one or more
fixed assets in an aggregate amount not to exceed $1,500,000, which financing
(a) shall amortize over time and not be subject to being re‑borrowed and (b) may
be secured by the fixed assets so acquired.
“Fixed Charges” for any period means, on a consolidated basis, the sum of
(a) all Rentals (other than Capitalized Rentals) payable during such period by
the Borrower and its Restricted Subsidiaries, and (b) all Interest Charges on
all Indebtedness (including the interest component of Capitalized Rentals) of
the Borrower and its Restricted Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.
“Governing Documents” means, collectively, the charter instruments, by‑laws,
partnership agreements, operating agreements and other similar documents
prescribing the internal governance of the Borrower and each Restricted
Subsidiary.
“Governmental Authority” means any federal, state, municipal, national, local or
other governmental department, court, commission, board, bureau, agency or
instrumentality or political subdivision thereof, including without limitation,
any attorney general or agency related thereto, the Consumer Financial
Protection Bureau, or any entity or officer exercising executive, legislative or
judicial, regulatory or administrative functions of or pertaining to any
government or any court, in each case, whether of the United States or a state,
territory or possession thereof, a foreign sovereign entity or country or
jurisdiction or the District of Columbia.
“Guaranties” by any Person means all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing or in effect guaranteeing any Indebtedness, dividend
or other obligation, of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, all obligations
incurred through an agreement, contingent or otherwise, by


‑25‑

--------------------------------------------------------------------------------




such Person: (a) to purchase such Indebtedness or obligation or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Indebtedness or obligation, (ii) to maintain
working capital or other balance sheet condition or otherwise to advance or make
available funds for the purchase or payment of such Indebtedness or obligation,
(c) to lease property or to purchase Securities or other property or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness or obligation, or (d) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for Borrowed Money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for Borrowed
Money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.
“Hazardous Substances” means any hazardous or toxic material, substance or waste
pollutant or contaminant which is regulated as such under any statute, law,
ordinance, rule or regulation of any Federal, regional, state or local authority
having jurisdiction over the property of the Borrower or any Subsidiary or its
use, including but not limited to any material, substance or waste which is:
(a) defined as a hazardous substance under Section 311 of the Federal Water
Pollution Control Act (33 U.S.C. §1317), as amended, (b) regulated as a
hazardous waste under Section 1004 of the Federal Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended, (c) defined as a hazardous
substance under Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, (d) defined or regulated as a
hazardous substance or hazardous waste under any rules or regulations
promulgated under any of the foregoing statutes, or (e) petroleum or products
derived therefrom.


“Hedging Liability” means the liability of the Borrower or any Restricted
Subsidiaries party to the Subsidiary Guaranty Agreement to any of the Lenders,
or any Affiliates of such Lenders, in respect of any interest rate, foreign
currency, and/or commodity swap, exchange, cap, collar, floor, forward, future
or option agreement, or any other similar interest rate, currency or commodity
hedging arrangement, as the Borrower or such Restricted Subsidiary, as the case
may be, may from time to time enter into with any one or more of the Lenders
party to this Agreement or their Affiliates.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all
(a) obligations of such Person for borrowed money or which have been incurred in
connection with the acquisition of property or assets, (b) obligations secured
by any Lien upon property or assets owned by such Person, even though such
Person has not assumed or become liable for the payment of such obligations,
(c) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (d) Capitalized Rentals (e) all obligations of such Person
on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money,
and (f) Guaranties of obligations of others of the character referred to in this
definition.


“Indebtedness for Borrowed Money” of any Person means (a) all Indebtedness of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets, (b) all Capitalized Rentals of such Person, and (c) all
Guaranties by such Person of Indebtedness for Borrowed Money of others, it being
understood that Indebtedness for Borrowed Money shall not include trade payables
in the ordinary course of business.


“Insurance Subsidiary” means any one Subsidiary (a) which is organized under the
laws of the British Virgin Islands or such other jurisdiction as shall be
consented to in writing by the Required Lenders, (b) which conducts


‑26‑

--------------------------------------------------------------------------------




substantially all of its business and has substantially all of its assets within
the British Virgin Islands or such other jurisdiction as shall be consented to
in writing by the Required Lenders, (c) of which 100% (by number of votes) of
the Voting Stock (except for directors’ qualifying shares) is owned by the
Borrower, and (d) which is engaged in the business of reinsuring the credit
insurance written by the Subsidiaries of the Borrower.


“Interest Charges” for any period means all interest and all amortization of
debt discount and expense on any particular Indebtedness for which such
calculations are being made.


“Investments” means all investments, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.


“Issuer Documents” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.


“Issuing Bank” means Wells Fargo Bank, National Association.


“Lender” means each bank and other financial institution signatory hereto and
each assignee bank or other financial institution pursuant to Section 12.12
hereof.


“Lending Office” is defined in Section 10.2 hereof.


“Letter of Credit” means a letter of credit (as that term is defined in the
Uniform Commercial Code) that is issued or is to be issued by Issuing Bank under
this Agreement.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Administrative Agent,
including provisions that specify that the Letter of Credit fees provided for in
Section 2.13 of this Agreement) to be held by Administrative Agent for the
benefit of those Lenders in an amount equal to one hundred five percent (105%)
of the then existing Letter of Credit Usage, (b) delivering to Administrative
Agent documentation executed by all beneficiaries under the Letters of Credit,
in form and substance reasonably satisfactory to Administrative Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Administrative Agent with a standby letter of credit,
in form and substance reasonably satisfactory to Administrative Agent, from a
commercial bank acceptable to Administrative Agent (in its sole discretion) in
an amount equal to one hundred five percent (105%) of the then existing Letter
of Credit Usage (it being understood that the Letter of Credit fee and all usage
charges set forth in the Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Sublimit” means $1,500,000.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Rate” means the greater of (a) 1.0% per annum or (b) one (1) month London
Interbank Offered Rate (or, if no such rate is published for any reason, then at
a comparable index rate selected by the Administrative Agent in its commercially
reasonable discretion) for any day as found in the Wall Street Journal,
Interactive Edition, or any successor edition or publication (the “LIBOR Screen
Rate”); provided any change in the LIBOR Rate during a calendar month that
exists as of the last Business Day of a calendar month shall take effect for
purposes of Section 2.1 of this Agreement on the first (1st) day of the
immediately following month.


‑27‑

--------------------------------------------------------------------------------




“LIBOR Successor Rate” is defined in Section 2.10(a) hereof.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Margin, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
the adoption of any portion of such market practice is not administratively
feasible or would not maintain the per annum rate of interest otherwise
applicable hereunder with respect to the Loans but for the adoption of such
alternate benchmark rate and related changes or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any interest in Property securing an obligation owed to a Person,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest arising from a mortgage,
security agreement, encumbrance, pledge, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes. The term “Lien” includes
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other similar title exceptions and
encumbrances, including but not limited to mechanics’, materialmen’s,
warehousemen’s, carriers’ and other similar encumbrances, affecting Property.
For the purposes of this Agreement, a Person shall be deemed to be the owner of
any Property which it has acquired or holds subject to a conditional sale
agreement or other arrangement pursuant to which title to the property has been
retained by or vested in some other Person for security purposes.
“Loan” means and includes advances made under the Revolving Credit.
“Loan Documents” means this Agreement, the Notes (if any), the Subsidiary
Guaranty Agreement, the Collateral Documents, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.
“Mark-to-Market Hedging Liability” means the aggregate mark-to-market liability
of the Borrower and its Restricted Subsidiaries to any Person in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Restricted
Subsidiary, as the case may be, may from time to time enter into with any Person
and without the addition of any asset value with respect thereto.
“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) a
material impairment of the Borrower’s and its Subsidiaries’ ability to perform
their obligations under the this Agreement or other Loan Documents to which they
are parties or of Administrative Agent’s ability to enforce the Obligations or
realize upon the Collateral taken as a whole, or (c) a material impairment of
the enforceability or priority of Administrative Agent’s Liens with respect to
the Collateral as a result of an action or failure to act on the part of the
Borrower and its Subsidiaries taken as a whole.


‑28‑

--------------------------------------------------------------------------------




“Maturity Date” means June 7, 2022.
“Minority Interests” means any shares of stock, partnership interests,
membership interests or other equity interests of any class of a Restricted
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Borrower and/or one or more of its Restricted Subsidiaries.
Minority Interests shall be valued by valuing Minority Interests constituting
preferred stock at the voluntary or involuntary liquidating value of such
preferred stock, whichever is greater, by valuing Minority Interests
constituting common stock at the book value of the capital and surplus
applicable thereto adjusted, if necessary, to reflect any changes from the book
value of such common stock required by the foregoing method of valuing Minority
Interests in preferred stock, and by valuing Minority Interests constituting
partnership or limited liability company membership interests at the book value
of such interest.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” shall have the same meaning as in ERISA.
“Net Income Available for Fixed Charges” for any period means Consolidated
Adjusted Net Income during such period plus, to the extent deducted in
determining Consolidated Adjusted Net Income, (a) all provisions for any
Federal, state or other income taxes made by the Borrower and its Restricted
Subsidiaries during such period, and (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries during such period.
“Note” and “Notes” each is defined in Section 2.8 hereof.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Bank Product Obligations (and the payment and performance of all
agreements relating thereto), all Hedging Liability (and the payment and
performance of all agreements relating thereto), all reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), the amount necessary to reimburse Issuing Bank for amounts
paid or payable in connection with Letters of Credit, Letter of Credit
commissions, charges, expenses, and fees, all accrued and unpaid fees and all
other obligations of the Borrower or any Restricted Subsidiary to the Lenders or
any Lender, Issuing Bank or the Administrative Agent or the Collateral Agent
arising under any of the Loan Documents, any agreement relating to Bank Product
Obligations, or any agreement relating to Hedging Liability, in each case
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“OFAC Event” means the event specified in Section 8.4(b) hereof.
“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.
“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.


‑29‑

--------------------------------------------------------------------------------




“PBGC” is defined in Section 6.12 hereof.
“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means with respect to the Borrower and each Subsidiary at any time an
employee pension benefit plan which is covered by Title IV of ERISA or subject
to the minimum funding standards under Section 412 of the Code and either (a) is
maintained by a member of the Controlled Group for employees of a member of the
Controlled Group, (b) is maintained pursuant to a collective bargaining
agreement or any other arrangement under which more than one employer makes
contributions and to which a member of the Controlled Group is then making or
accruing an obligation to make contributions or has within the preceding five
plan years made contributions, or (c) under which a member of the Controlled
Group has any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years or by reason of being deemed a contributing
sponsor under Section 4064 of ERISA.
“Pledged Collateral” shall have the meaning as defined in the Company Security
Agreement or the Subsidiary Security Agreement, as the context may require.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
“Receivable” means all accounts receivable, receivables, contract rights,
controls, instruments, notes, drafts, bills, acceptances, documents, chattel
paper, general intangibles and all other forms of obligations owing to a Person.
“Regulatory Event” mean: either a (x) a “Level One Regulatory Event”, which
shall comprise the formal commencement by written notice by any federal or state
Governmental Authority of any inquiry, investigation, legal action or similar
proceeding against any of the Borrower or its Subsidiaries challenging its
authority to originate, hold, own, service, collect or enforce Finance
Receivables generally or any category or group of Finance Receivables that is
material to the business of such Borrower or such Subsidiary, or otherwise
alleging any material non-compliance by any of the Borrower or its Subsidiaries
with any applicable laws related to originating, holding, collecting, servicing
or enforcing Finance Receivables generally or any category or group of Finance
Receivables that is material to the business of such Borrower or such Subsidiary
(which shall include, without limitation, the issuance of a civil investigative
demand by the Consumer Financial Protection Bureau that meets the criteria set
forth above), which inquiry, investigation, legal action or proceeding is not
released or terminated in a manner reasonably acceptable to the Administrative
Agent within thirty (30) calendar days of commencement thereof; or (y) a “Level
Two Regulatory Event”, which shall comprise the issuance or entering of any
stay, order, judgment, cease and desist order, injunction, temporary restraining
order, or other judicial or non-judicial sanction (other than the imposition of
a monetary fine), order or ruling against any of the Borrower or its
Subsidiaries related in any way to the originating, holding, pledging,
collecting, servicing or enforcing of Finance Receivables generally or any
category or group of Finance Receivables that is material to the business of the
Borrower or such Subsidiary.


‑30‑

--------------------------------------------------------------------------------




“Rentals” means, as of the date of any determination thereof, all fixed payments
(including as such all payments which the lessee is obligated to make to the
lessor on termination of the lease or surrender of the Property) payable by the
Borrower or a Restricted Subsidiary, as lessee or sub‑lessee, under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Borrower or a Restricted Subsidiary (whether or not designated as
rents or additional rents) on account of maintenance, repairs, insurance, taxes
and similar charges. Fixed rents under any so‑called “percentage leases” shall
be computed solely on the basis of the minimum rents, if any, required to be
paid by the lessee regardless of sales volume or gross revenues.
“Request for Advance” means an online notice of borrowing submitted to
Administrative Agent.
“Required Lenders” means, as of the date of determination thereof, those Lenders
holding at least 66 2/3% of the Commitments or, in the event that no Commitments
are outstanding hereunder, those Lenders holding at least 66 2/3% in aggregate
principal amount of the Loans outstanding hereunder; provided, however, Required
Lenders shall at all times include Wells Fargo Bank, National Association.
“Restricted Investments” means all Investments other than the Investments
permitted by paragraphs (a) through (e), both inclusive, of Section 8.18 hereof.
“Restricted Subsidiary” means the Insurance Subsidiary, if any, and any other
Subsidiary (a) which is organized under the laws of the United States or any
State thereof, (b) which conducts substantially all of its business and has
substantially all of its assets within the United States, and (c) of which 100%
(by number of votes) of the Voting Stock is owned by the Borrower and/or one or
more Restricted Subsidiaries. Notwithstanding clauses (a), (b) and (c) above,
“Restricted Subsidiary” shall include all Subsidiaries solely for purposes of
Section 8.20(a), Section 8.20(b) and Section 8.20(c) and for purposes of
calculating financial convenants in Section 8.7 (and the definitions related
thereto).
“Revolving Credit” is defined in Section 1.1 hereof.
“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw‑Hill Companies, Inc.
“Schedule Unavailability Date” is defined in Section 2.10(a)(ii) hereof.
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
“Senior Loans” means the Loans outstanding hereunder.
“Set‑off” is defined in Section 12.7 hereof.
“Settlement Period” is defined in Section 2.3(c) hereof.
“Subordinated Debt” means all unsecured Indebtedness for Borrowed Money of the
Borrower which (a) has terms acceptable to Required Lenders in their sole
discretion (including a term that matures on a date later than the Maturity
Date) and (b) contains or has applicable thereto subordination provisions
acceptable to Administrative Agent in its Permitted Discretion.
“Subsidiary” means any corporation or other entity of which more than fifty
percent (50%) of the outstanding Voting Stock or comparable equity interests
(including interests as a limited partner in a limited partnership) is at the


‑31‑

--------------------------------------------------------------------------------




time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries.
“Subsidiary Guaranty Agreement” means that certain Amended and Restated Guaranty
Agreement dated as of the Effective Date from the Restricted Subsidiaries (other
than the Insurance Subsidiary), as the same may from time to time be amended,
modified, or further restated, together with any supplements thereto delivered
pursuant to the terms thereof.
“Subsidiary Security Agreement” means that certain Amended and Restated Security
Agreement, Pledge, and Indentures of Trust dated as of the Effective Date among
each of the Restricted Subsidiaries (other than the Insurance Subsidiary) and
the Collateral Agent, as the same may from time to time be amended, modified, or
further restated, together with any supplements thereto delivered pursuant to
the terms thereof.
“Termination Date” means the Maturity Date or such earlier date on which the
Commitments are terminated in whole pursuant to this Agreement.
“Total Availability” means an amount equal to the Available Borrowing Base as
then determined and computed.
“Total Debt” means, at any time the same is to be determined, the aggregated
amount (without duplication) of all Indebtedness for Borrowed Money of the
Borrower and its Restricted Subsidiaries, including, without limitation, the
Senior Loans and all Subordinated Debt.
“Total Excess Availability” means an amount equal to (a) the lesser of (i) the
Commitments and (ii) the Available Borrowing Base as then determined and
computed, minus (b) the then outstanding principal amount of the Loans.
    
“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).


“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.


“Unrestricted Subsidiary” means any Subsidiary that is not a Restricted
Subsidiary.


"Voting Stock” means Securities, or other equity interests, of any class or
classes, the holders of which are ordinarily, in the absence of contingencies,
entitled to elect a majority of the corporate directors (or Persons performing
similar functions).


“Welfare Plan” means a “welfare plan,” as said term is defined in Section 3(1)
of ERISA.


“Wholly‑Owned” means a Subsidiary of which all of the issued and outstanding
shares of stock (other than directors’ qualifying shares as required by law) or
other comparable equity interests shall be owned by the Borrower and/or one or
more of its Wholly‑Owned Subsidiaries.


‑32‑

--------------------------------------------------------------------------------




Section 5.2.    Interpretation    . The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein”, and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to times of day herein shall be
references to Des Moines, Iowa time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP.
Section 5.3.    Change in Accounting Principles    . If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.6 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, pricing grid, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, pricing grid, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of the
Borrower and its Subsidiaries shall be the same as if such change had not been
made. No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, pricing
grid, standard, or term is amended in accordance with this Section 5.3,
financial covenants shall be computed and determined in accordance with GAAP in
effect prior to such change in accounting principles. Without limiting the
generality of the foregoing, the Borrower shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof. The Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Accounting Standards Codification 825 or account for assets and liabilities
acquired in an acquisition on a fair value basis pursuant to Accounting
Standards Codification 805, all determinations of compliance with the terms and
conditions of this Agreement shall be made on the basis that the Borrower has
not adopted Accounting Standards Codification 825 or Accounting Standards
Codification 805.
SECTION 6.
REPRESENTATIONS AND WARRANTIES    .

The Borrower represents and warrants to the Lenders as follows:
Section 6.1.    Organization and Qualification    . The Borrower is duly
organized and validly existing in good standing under the laws of the State of
South Carolina, has full and adequate corporate power to carry on its business
as now conducted, is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of its business conducted or the nature of the
Property owned or leased by it makes such licensing or qualification necessary.
Section 6.2.    Subsidiaries    . Each Subsidiary is a corporation, partnership,
limited liability company or other entity duly organized and validly existing in
good standing under the laws of the jurisdiction in which it was incorporated or
organized, has full and adequate corporate or other power to carry on its
business as conducted, and is duly licensed or qualified and in good standing in
each jurisdiction in which the nature of its business as now conducted or
proposed to be conducted or the nature of the Property owned or leased by it
makes such licensing or qualification necessary. Schedule 6.2 hereto identifies
each Subsidiary of the Borrower as of the date hereof, the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares


‑33‑

--------------------------------------------------------------------------------




as required by law), a description of each class of its authorized capital stock
or other equity interests and the number of shares or units of each class issued
and outstanding. All of the issued and outstanding shares of capital stock or
other equity interest of each Subsidiary are validly issued and outstanding and
fully paid and nonassessable and all such shares are owned, beneficially and of
record, by the Borrower or the relevant Restricted Subsidiary, all as set forth
on said Schedule 6.2, free of any Lien except for Liens granted to the
Collateral Agent under the Company Security Agreement and, to the extent
applicable, Subsidiary Security Agreement and subordinate Liens permitted
pursuant to Sections 8.11(e), 8.11(g), and 8.11(i) hereof. As of the date
hereof, each Subsidiary is a Restricted Subsidiary and there are no Unrestricted
Subsidiaries. There are no outstanding commitments or other obligations of any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.
Section 6.3.    Corporate Authority and Validity of Obligations    . The
Borrower has full right and authority to enter into the Loan Documents to which
it is a party, to make the borrowings herein provided for, to grant to the
Collateral Agent, for the benefit of the Lenders, the Liens described in the
Collateral Documents, to issue its Notes and to perform all of its obligations
hereunder and under the other Loan Documents. Each Restricted Subsidiary has
full right and authority to enter into the Loan Documents entered into by it, to
grant to the Collateral Agent, for the benefit of the Lenders, the Liens
described in the Collateral Documents to which it is a party and to perform all
of its obligations thereunder and under the other Loan Documents. The Loan
Documents delivered by the Borrower, and by each Restricted Subsidiary, have
been duly authorized, executed and delivered by such Person and constitute valid
and binding obligations of such Person enforceable in accordance with their
terms except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law) and to the
discretion of the court before which any proceedings may be brought; and the
Loan Documents do not, nor does the performance or observance by the Borrower or
any Restricted Subsidiary of any of the matters or things herein or therein
provided for, contravene any provision of law or any Governing Documents of the
Borrower or any Subsidiary or any covenant, indenture or agreement of or
affecting the Borrower or any Subsidiary or a substantial portion of their
respective Properties.
Section 6.4.    Investment Company    . Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
Section 6.5.    Use of Proceeds; Margin Stock    . The Loans hereunder shall be
used by the Borrower for general working capital purposes (including the
purchase of the Borrower’s capital stock, in each case in amounts and upon terms
approved by the Borrower’s board of directors (or similar governing body)).
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its primary activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and neither the Borrower nor any
of its Subsidiaries will use the proceeds of any Loan in a manner that violates
any provision of Regulation U or X of the Board of Governors of the Federal
Reserve System.
Section 6.6.    Financial Reports    . The consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of March 31, 2019, and the
related statements of consolidated earnings, consolidated changes in
shareholders’ equity and consolidated cash flows of the Borrower and its
Subsidiaries for the year then ended and accompanying notes thereto, which
financial statements are accompanied by the report of KPMG LLP, independent
public accountants, have been prepared in accordance with GAAP applied on a
consistent basis and fairly present the


‑34‑

--------------------------------------------------------------------------------




consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of their operations and cash flows for the
periods then ended.
Section 6.7.    No Material Adverse Change    . Since March 31, 2019, there has
been no change in the condition, financial or otherwise, or business prospects
of the Borrower and its Subsidiaries except changes in the ordinary course of
business, none of which individually or in the aggregate have been materially
adverse.
Section 6.8.    Litigation    . Except as disclosed on Schedule 6.8 attached
hereto, there is no litigation or governmental proceeding pending, nor to the
knowledge of the Borrower threatened, against the Borrower or any Subsidiary
which if adversely determined would (a) impair the validity or enforceability
of, or impair the ability of the Borrower or any Restricted Subsidiary to
perform its obligations under, this Agreement or any other Loan Document or (b)
result in any material adverse change in the financial condition or Property,
business or operations of the Borrower and its Subsidiaries taken as a whole
(including any such litigation or proceeding with an amount in controversy in
excess of $1,000,000).
Section 6.9.    Taxes    . All tax returns required to be filed by the Borrower
or any Subsidiary in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees and other governmental charges upon the Borrower or any
Subsidiary or upon any of their respective properties, income or franchises,
which are shown to be due and payable in such returns have been paid. The
Borrower does not know of any proposed additional tax assessment against it for
which adequate provision in accordance with GAAP has not been made on its
accounts. The Federal income tax liability of the Borrower and its Subsidiaries
has either been finally determined by the Internal Revenue Service and satisfied
for all taxable years up to and including the taxable year ended March 31, 2018,
or the applicable statute of limitations therefor has expired and, except as
disclosed on Schedule 6.9 attached hereto, no material controversy in respect of
additional income taxes due since said date is pending or to the knowledge of
the Borrower threatened. Adequate provisions in accordance with GAAP for taxes
on the books of the Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.
Section 6.10.    Approvals    . No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency or instrumentality, or any approval or consent of the stockholders of the
Borrower or from any other Person, is necessary to the valid execution, delivery
or performance by the Borrower or any Restricted Subsidiary of this Agreement or
any of the other Loan Documents.
Section 6.11.    Indebtedness and Liens    . Schedule 6.11 attached hereto
correctly describes all Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries outstanding as of the date hereof. There are no Liens on any of the
Property of the Borrower or any Subsidiary, except those which are permitted by
Section 8.11 of this Agreement.
Section 6.12.    ERISA    . The Borrower and each Subsidiary are in compliance
in all material respects with ERISA, to the extent applicable to them and have
received no notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”) or any other governmental entity or agency. As of March 31, 2019, the
liability of the Borrower and its Subsidiaries to PBGC in respect of Unfunded
Vested Liabilities would not have been in excess of $0 if all employee pension
benefit plans maintained by the Borrower and its Subsidiaries had been
terminated as of such date. No condition exists or event or transaction has
occurred with respect to any Plan which could reasonably be expected to result
in the incurrence by the Borrower or any Subsidiary of any material liability,
fine or penalty. Neither the Borrower nor any Subsidiary has any contingent
liability with respect to any post‑retirement benefits under a Welfare


‑35‑

--------------------------------------------------------------------------------




Plan, other than liability for continuation coverage described in Part 6 of
Title I of ERISA and liability for post‑retirement medical and life insurance
benefits.
Section 6.13.    Material Agreements    . Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction materially and adversely affecting its business,
properties or assets, operations or condition (financial or otherwise). Neither
the Borrower nor any Subsidiary is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default might have a material
adverse effect on the business, properties or assets, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) any agreement or instrument evidencing or governing Indebtedness.
Section 6.14.    Compliance with Laws    . (a) Environmental. (i) The business
and operation of the Borrower and its Subsidiaries comply in all respects with
all applicable Environmental Legal Requirements, except to the extent that such
noncompliance would not have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole.
(ii)    Neither the Borrower nor any Subsidiary has given, nor should it give,
nor has it received, any notice, letter, citation, order, warning, complaint,
inquiry, claim or demand that: (i) the Borrower or such Subsidiary has violated,
or is about to violate, any federal, state, regional, county or local
environmental, health or safety statute, law, rule, regulation, ordinance,
judgment or order; (ii) there has been a release, or there is a threat of
release, of Hazardous Substances (including, without limitation, petroleum, its
by‑products or derivatives, or other hydrocarbons) from the Borrower’s or such
Subsidiary’s property, facilities, equipment or vehicles; (iii) the Borrower or
such Subsidiary may be or is liable, in whole or in part, for the costs or
cleaning up, remediating or responding to a release of Hazardous Substances
(including, without limitation, petroleum, its by‑products or derivatives, or
other hydrocarbons); (iv) any of the Borrower’s or such Subsidiary’s property or
assets are subject to a Lien in favor of any governmental entity for any
liability, costs or damages, under any federal, state or local environmental
law, rule or regulation arising from, or costs incurred by such governmental
entity in response to, a release of a Hazardous Substance (including, without
limitation, petroleum, its by‑products or derivatives, or other hydrocarbons),
except to the extent that such violation, release, liability or Lien could not
have a material adverse effect on the business, operations, properties, assets
or condition (financial or otherwise) of the Borrower and its Subsidiaries taken
as a whole.
(b)    Other Laws. The Borrower and its Subsidiaries are in compliance with all
other federal, state and local laws, rules and regulations applicable to or
pertaining to the Properties or business operations of the Borrower or any
Subsidiary (including without limitation all applicable state consumer credit
and protection laws, the Federal Fair Credit Reporting Act, the Federal Truth In
Lending Act, the Federal Fair Debt Collection Practices Act, laws regulating
small loan companies, the Occupational Safety and Health Act of 1970 and the
Americans with Disabilities Act of 1990), non‑compliance with which could have a
material adverse effect on the business, operations, properties, assets or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole.
(c)    OFAC. The Borrower is in compliance with the requirements of all OFAC
Sanctions Programs to the extent applicable to it, (b) each Subsidiary of the
Borrower is in compliance with the requirements of all OFAC Sanctions Programs
to the extent applicable to such Subsidiary, (c) the Borrower has provided to
the Administrative Agent and the Lenders all information requested by
Administrative Agent or the Lenders regarding the Borrower and its Affiliates
and Subsidiaries necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs, and (d) to the best of the
Borrower’s knowledge, neither the Borrower nor any of its Affiliates or
Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.


‑36‑

--------------------------------------------------------------------------------




Section 6.15.    Full Disclosure    . The financial statements referred to in
Section 6.6 do not, nor do the written statements or information, if any,
furnished by the Borrower to any Lender in connection with the negotiation of or
its participation in this Agreement contain any untrue statement of a material
fact or omit a material fact necessary to make the material statements contained
therein not misleading.
Section 6.16.    No Defaults    . No Default or Event of Default has occurred
and is continuing.
SECTION 7.
CONDITIONS PRECEDENT    .

The obligation of the Lenders to make any Loan or any other financial
accommodation hereunder shall be subject to the following conditions precedent
to the satisfaction of the Administrative Agent and the Required Lenders:
Section 7.1.    Initial Borrowing    . Prior to the making of the initial
Borrowing hereunder:
(a)    The Administrative Agent shall have received (i) corporate,
enforceability, no conflicts, attachment and perfection opinions and (ii) a
compliance opinion, in form and substance satisfactory to the Administrative
Agent;
(b)    The Administrative Agent shall have received for each Lender (i) copies
of the Borrower’s and each Subsidiary’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary, (ii) certified copies of
resolutions of the Board of Directors of the Borrower and of each Restricted
Subsidiary authorizing the execution and delivery of this Agreement and the
other Loan Documents to which it is a party, indicating the authorized signers
of this Agreement and the other Loan Documents and all other documents relating
thereto, the persons authorized to request Borrowings hereunder and to select
the interest rate options with respect thereto and the specimen signatures of
such signers, and (iii) one original certificate of good standing (with copies
for each Lender) certified by the appropriate governmental officer in the
jurisdiction of the Borrower’s and each Restricted Subsidiaries’ incorporation
and each state in which it is authorized to do business as a foreign
corporation;
(c)    The Administrative Agent shall have received for the Lenders this
Agreement, the Notes (if requested), the Company Security Agreement, the
Subsidiary Security Agreement, and the Subsidiary Guaranty Agreement;
(d)    the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W‑9 for the Borrower and each Restricted Subsidiary (other
than the Insurance Subsidiary), and each of the Lenders shall have received,
sufficiently in advance of the Effective Date all other documentation and
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti‑money laundering rules and
regulations, including without limitation, the United States Patriot Act
(Title III of Pub. L. 107‑56 (signed into law October 26, 2001));
(e)    The Administrative Agent shall have received financing statement lien
search results against the Property of the Borrower and each Restricted
Subsidiary (other than the Insurance Subsidiary) evidencing the absence of Liens
on its Property except as permitted by Section 8.11 hereof;


‑37‑

--------------------------------------------------------------------------------




(f)    The Administrative Agent shall have received for the Lenders copies
(executed or certified, as may be appropriate) of all legal documents or
proceedings taken in connection with the execution and delivery of this
Agreement and the other Loan Documents; and
(g)    The Administrative Agent shall have received for the account of the
Lenders a borrowing base certificate substantially in the form attached hereto
as Exhibit A showing the computation of the Borrowing Base as of the close of
business on May 31, 2019.
Section 7.2.    All Loans    . As of the time of the making of each advance of a
Borrowing (including the initial Borrowing):
(a)    The Administrative Agent shall have received the notice required by
Section 2.3 hereof;
(b)    Each of the representations and warranties of the Borrower set forth in
Section 6 hereof shall be true and correct in all material respects as of said
time, except to the extent that any such representation or warranty relates
solely to an earlier date;
(c)    The Borrower and its Restricted Subsidiaries shall be in compliance with
all of the terms and conditions hereof and of the other Loan Documents, and no
Default or Event of Default shall have occurred and be continuing or would occur
as a result of making such Borrowing;
(d)    After giving effect to the Borrowing the aggregate principal amount of
all Loans hereunder shall not exceed the lesser of (i) the Available Borrowing
Base or (ii) Commitments; and
(e)    Such Borrowing shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to any
Lender (including, without limitation, Regulation U of the Board of Governors of
the Federal Reserve System) as then in effect.
Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date of such Borrowing as to the facts
specified in subsections (a)‑(e) of this Section 7.2.
SECTION 8.
COVENANTS    .

Section 8.1.    Existence, Etc.     The Borrower will preserve and keep in force
and effect, and will cause each Subsidiary to preserve and keep in force and
effect, its legal existence and all licenses and permits necessary to the proper
conduct of its business.
Section 8.2.    Insurance    . The Borrower will maintain, and will cause each
Subsidiary to maintain, insurance coverage by financially sound and reputable
insurers accorded a rating of A or better by A.M. Best Company, Inc. (the “Best
Rating”) at the time of the issuance of any such policy and in such forms and
amounts and against such risks as are customary for corporations of established
reputation engaged in the same or a similar business and owning and operating
similar properties with each such policy requiring renewal of such policy at
intervals of no greater than one year from the date of issuance or renewal
thereof; provided, however, that if during the term of any such insurance policy
the rating accorded any insurer shall be less than a Best Rating of A, the
Borrower will, on the date of renewal of any such policy (or, if such change in
rating shall occur within 90 days prior to such renewal date, within 90 days of
the date of such change in rating), obtain such insurance policy from an insurer
accorded a Best Rating of A or better.


‑38‑

--------------------------------------------------------------------------------




Section 8.3.    Taxes, Claims for Labor and Materials    . The Borrower will
promptly pay and discharge, and will cause each Subsidiary promptly to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon the Borrower or such Subsidiary, respectively, or upon or in respect of all
or any part of the property or business of the Borrower or such Subsidiary
(including, but not limited to the Collateral), all trade accounts payable in
accordance with usual and customary business terms, and all claims for work,
labor or materials, which if unpaid might become a lien or charge upon any
property of the Borrower or such Subsidiary (including, but not limited to the
Collateral); provided the Borrower or such Subsidiary shall not be required to
pay any such tax, assessment, charge, levy, account payable or claim if (a) the
validity, applicability or amount thereof is being contested in good faith by
appropriate actions or proceedings which will prevent the forfeiture or sale of
any property of the Borrower or such Subsidiary or any material interference
with the use thereof by the Borrower or such Subsidiary, and (b) the Borrower or
such Subsidiary shall set aside on its books reserves adequate in accordance
with GAAP with respect thereto.
Section 8.4.    Compliance with Laws; OFAC    . (a) Compliance with Laws. The
Borrower will promptly comply, and will cause each Subsidiary to comply, with
all laws, ordinances or governmental rules and regulations to which it is
subject, including without limitation, ERISA and all Environmental Legal
Requirements the violation of which could, individually or in the aggregate,
materially and adversely affect the properties (including the Collateral),
business, prospects, profits or condition of the Borrower and its Subsidiaries
or could, individually or in the aggregate, result in any lien or charge upon
any property of the Borrower or any Subsidiary.
(b)    OFAC. The Borrower shall at all times comply with the requirements of all
OFAC Sanctions Programs to the extent applicable to the Borrower and shall cause
each of its Subsidiaries to comply with the requirements of all OFAC Sanctions
Programs to the extent applicable to such Subsidiary. The Borrower shall provide
the Administrative Agent and the Lenders any information regarding the Borrower,
its Affiliates, and its Subsidiaries requested by Administrative Agent or the
Lenders necessary for the Administrative Agent and the Lenders to comply with
all applicable OFAC Sanctions Programs; subject however, in the case of
Affiliates, to the Borrower’s ability to provide information applicable to them.
If the Borrower obtains actual knowledge or receives any written notice that the
Borrower, any Affiliate or any Subsidiary is named on the then current OFAC SDN
List (such occurrence, an “OFAC Event”), the Borrower shall promptly (i) give
written notice to the Administrative Agent and the Lenders of such OFAC Event,
and (ii) comply with all applicable laws with respect to such OFAC Event
(regardless of whether the party included on the OFAC SDN List is located within
the jurisdiction of the United States of America), including the OFAC Sanctions
Programs, and the Borrower hereby authorizes and consents to the Administrative
Agent and the Lenders taking any and all steps the Administrative Agent or the
Lenders deem necessary, in their sole but reasonable discretion, to avoid
violation of all applicable laws with respect to any such OFAC Event, including
the requirements of the OFAC Sanctions Programs (including the freezing and/or
blocking of assets and reporting such action to OFAC).
(c)    Notices. The Borrower shall promptly notify the Administrative Agent of
(i) any enforcement action or investigation instituted or, to Borrower’s or any
Subsidiary’s knowledge, threatened, against Borrower or any of its Subsidiaries
by any Governmental Authority, including without limitation any proceeding or
action to be commenced by the filing of a stipulation and consent; (ii) receipt
by Borrower or any of its Subsidiaries of an “Early Warning Notice,” “Notice and
Opportunity to Respond and Advise” or “Civil Investigative Demand” from the
Consumer Financial Protection Bureau or similar notice or request from any other
Governmental Authority (iii) without duplication, the occurrence of any
Regulatory Event and (iv) any litigation or action instituted or, to Borrower’s
knowledge, threatened in writing against any Borrower or any of their
Subsidiaries, in an amount of $1,000,000 or more as to any separate action or
litigation instituted or threatened or in an aggregate amount of $2,000,000 or
more as to all actions or litigation instituted or threatened.


‑39‑

--------------------------------------------------------------------------------




Section 8.5.    Maintenance, Etc.     The Borrower will maintain, preserve and
keep, and will cause each Subsidiary to maintain, preserve and keep, its
properties which are used or useful in the conduct of its business (whether
owned in fee or a leasehold interest) in good repair and working order (ordinary
wear and tear excepted) and from time to time will make all necessary repairs,
replacements, renewals and additions so that at all times the efficiency thereof
shall be maintained.
Section 8.6.    Nature of Business    . Neither the Borrower nor any Restricted
Subsidiary will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Borrower and its Restricted Subsidiaries (including, but not limited to, the
Insurance Subsidiary) would be substantially changed from the general nature of
the business engaged in by the Borrower and its Restricted Subsidiaries on the
date of this Agreement.
Section 8.7.    Financial Covenants .
(a)        The Borrower will at all times keep and maintain Consolidated Net
Worth at an amount not less than the Minimum Net Worth. For purposes of this
Section, “Minimum Net Worth” shall be $375,000,000.
(b)    The Borrower will at the end of each fiscal quarter have a ratio of Net
Income Available for Fixed Charges to Fixed Charges for each period of four
consecutive fiscal quarters then ending at not less than 2.5 to 1.0.
(c)    As of the end of each fiscal quarter, provision for loan losses of the
Borrower and its Restricted Subsidiaries for the four fiscal quarters then
ending shall equal or exceed the net loan charge off for the corresponding
period; provided, the failure to comply with this Section 8.7(c) shall not, in
itself, constitute an Event of Default so long as such shortfalls are deducted
in the determination of the Consolidated Adjusted Net Income and Consolidated
Adjusted Net Worth.
(d)    The Borrower will not at any time permit the aggregate unpaid principal
amount of Total Debt, on a consolidated basis, to exceed 200% of Consolidated
Adjusted Net Worth.
(e)    The Borrower will maintain a Collateral Performance Indicator of less
than or equal to twenty four percent (24%) as of the end of each calendar month.
Section 8.8.    Hedging Liability . The Borrower shall provide the
Administrative Agent at least thirty (30) days prior written notice (or such
lesser time period acceptable to the Administrtive Agent) of the Borrower or any
Restricted Subsidiary incurring any Hedging Liability.
Section 8.9.    Permitted Indebtedness    . The Borrower will not, and will not
permit any Restricted Subsidiary to, incur, create, issue, assume or permit to
exist any Indebtedness for Borrowed Money other than:
(a)    the Obligations hereunder and the Subsidiary Guaranty Agreement relating
thereto;
(b)    unsecured Subordinated Debt;
(c)    debt incurred in connection with permitted Fixed Asset Financing;


‑40‑

--------------------------------------------------------------------------------




(d)    unsecured Indebtedness for Borrowed Money owing between the Borrower and
its Restricted Subsidiaries in the ordinary course of business, provided that
the aggregate amount of Indebtedness for Borrowed Money at any one time owing
either by or to the Insurance Subsidiary shall not exceed $1,000,000; and
(e)    other unsecured Indebtedness for Borrowed Money to any Person (other than
to the Borrower or another Restricted Subsidiary) in an aggregate amount for the
Borrower and all Restricted Subsidiaries not exceeding $5,000,000 at any time
outstanding.
Section 8.10.    [RESERVED].
Section 8.11.    Limitation on Liens    . The Borrower will not, and will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
upon any of its Property (including, but not limited to, the Collateral),
whether now owned or hereafter acquired; provided, however, that the foregoing
restriction and limitation shall not apply to the following Liens:
(a)    Liens created under the Collateral Documents;
(b)    Liens existing as of the date hereof and reflected on Schedule 8.11
hereto;
(c)    Liens existing on property at the time acquired by the Borrower or any
Restricted Subsidiary thereof or existing on the property of a corporation at
the time it becomes a Restricted Subsidiary, or placed upon property within
120 days after the date of acquisition thereof by the Borrower or any Restricted
Subsidiary to secure a portion of the purchase price thereof, but only if
(i) such Lien shall attach solely to the property acquired, purchased or
constructed and (ii) such Lien does not exceed the lesser of the fair market
value or cost of such property;
(d)    Liens constituting renewals, extensions or refundings of Liens permitted
by clause (b) or (c) above, provided that the principal amount of the
Indebtedness secured by any such new Lien does not exceed the principal amount
of the Indebtedness being renewed, extended or refunded at the time of renewal,
extension or refunding thereof and that such new Lien attaches only to the same
property theretofore subject to such earlier Lien;
(e)    Liens securing taxes, assessments or governmental charges or levies, or
the claims or demands of materialmen, mechanics, carriers, workmen, repairmen,
warehousemen, landlords and other like persons, provided that payment thereof is
not at the time required by Section 8.3 hereof;
(f)    other Liens incidental to the conduct of its business or the ownership of
its property and assets when not incurred in connection with the borrowing of
money or the obtaining of advances of credit, and which do not in the aggregate
materially detract from the value of its property or assets, or materially
impair the use thereof in the operation of its business;
(g)    attachment, judgment and other similar Liens arising in connection with
court proceedings, provided that (i) execution or other enforcement of such
Liens is effectively stayed, (ii) the claims secured thereby are being actively
contested in good faith by appropriate proceedings, (iii) adequate reserves in
conformity with GAAP have been provided on the books of the Borrower or such
Restricted Subsidiary, and


‑41‑

--------------------------------------------------------------------------------




(iv) the aggregate amount of the liabilities of the Borrower and all Restricted
Subsidiaries so secured, including interest and penalties thereon, shall not be
in excess of $100,000 at any one time outstanding; and
(h)    Liens granted to secure the Fixed Asset Financing, provided that such
Liens (x) only extend to the fixed assets acquired with the proceeds of such
Fixed Asset Financing, (y) only secure the original purchase price of such fixed
assets, as reduced by repayments thereon, and (z) do not extend to or cover any
other Property of the Borrower or any Subsidiary.
Section 8.12.    Subordinated Debt    . The Obligations shall at all times
constitute “Senior Debt” or “Senior Indebtedness” (or words of like import)
under any indenture, instrument, or agreement relating to any Subordinated Debt.
Except as otherwise specified below, the Borrower shall not (i) amend or modify
any of the terms or conditions relating to Subordinated Debt, (ii) make any
voluntary prepayment of Subordinated Debt or effect any voluntary redemption
thereof, (iii) make any cash payments in connection with any conversion of any
such Subordinated Debt, or (iv) make any payment on account of Subordinated Debt
which is prohibited under the terms of any instrument or agreement subordinating
the same to the Obligations. Notwithstanding the foregoing, (x) with prior
written notice to the Administrative Agent and the Lenders, the Borrower may
agree to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or interest on the Subordinated Debt beyond
the current due dates therefor or to any other amendment or modifications of any
Subordinated Debt not adverse to the Lenders (other than amendments or
modifications of the relevant subordination provisions thereof which requires
the affirmative consent of the Required Lenders), and (y) with prior written
notice to the Administrative Agent and the Lenders (which notice may be given
the same day as the anticipated consummation of the transaction addressed in the
notice), the Borrower may voluntarily prepay, redeem, or repurchase all or any
part of outstanding Subordinated Debt if at the time of any such payment and
after giving effect thereto no Default or Event of Default exists, which notice
shall be accompanied by a duly executed officer’s certificate (in form and
substance acceptable to the Administrative Agent) certifying the amount of the
Subordinated Debt to be voluntarily prepaid, redeemed, or repurchased, the
payment or purchase price thereof, and that at the time of any such payment and
after giving effect thereto no Default or Event of Default exists.
Section 8.13.    Mergers, Consolidations and Sales or Transfers of Assets    .
(a)  The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any transaction of merger or consolidation or transfer, sell, assign,
lease, or otherwise dispose of all or a substantial part of its properties or
assets to any Person, except that:
(1)    any Restricted Subsidiary may merge or consolidate with or into the
Borrower or any other Restricted Subsidiary (other than the Insurance
Subsidiary) so long as in any merger or consolidation involving the Borrower,
the Borrower shall be the surviving or continuing corporation;
(2)    the Borrower may merge or consolidate with any other Person provided that
(i) the Borrower shall be the surviving and continuing corporation; and (ii) at
the time of such consolidation or merger and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;
(3)    any Restricted Subsidiary may sell or convey all or substantially all of
its assets to the Borrower or to another Restricted Subsidiary (other than the
Insurance Subsidiary); and
(4)    the Borrower or any Restricted Subsidiary may sell all or a substantial
part of the assets of the Borrower and its Restricted Subsidiaries pursuant to,
and in compliance with, Section 10.4 of the Company Security Agreement and
Section 10.4 of the Subsidiary Security Agreement.


‑42‑

--------------------------------------------------------------------------------




(b)    The Borrower will not permit any Restricted Subsidiary to issue or sell
any shares of stock of any class or any partnership interest, membership
interest or other equity interest of any type (including for the purposes of
this Section 8.13, any warrants, rights or options to purchase or otherwise
acquire any such equity interest or other Securities exchangeable for or
convertible into any such equity interest) of such Restricted Subsidiary to any
Person other than the Borrower or a Restricted Subsidiary (other than the
Insurance Subsidiary), except for the purpose of qualifying directors.
(c)    The Borrower will not sell, transfer, or otherwise dispose of any shares
of stock, partnership interest, membership interest or other equity interest in
any Restricted Subsidiary (except (i) to qualify directors and (ii) the pledge
of the Pledged Collateral under the Company Security Agreement and any transfer
or sale thereof pursuant to, and in compliance with, Section 10.4 of the Company
Security Agreement) or any Indebtedness of any Restricted Subsidiary, and will
not permit any Restricted Subsidiary to sell, transfer or otherwise dispose of
(except (i) to the Borrower or a Restricted Subsidiary or (ii) the pledge of the
Pledged Collateral under the Subsidiary Security Agreement and any transfer or
sale thereof pursuant to, and in compliance with, Section 10.4 of the Subsidiary
Security Agreement) any such shares of stock, partnership interest, membership
interest or other equity interest or any Indebtedness of any other Restricted
Subsidiary, unless:
(1)    simultaneously with such sale, transfer, or disposition, all such
interests and all Indebtedness of such Restricted Subsidiary at the time owned
by the Borrower and by every other Restricted Subsidiary shall be sold,
transferred or disposed of as an entirety;
(2)    the Board of Directors of the Borrower shall have determined, as
evidenced by a resolution thereof, that the retention of such interest and
Indebtedness is no longer in the best interests of the Borrower or the Lenders;
(3)    such interest and Indebtedness is sold, transferred or otherwise disposed
of to a Person, for a cash consideration and on terms reasonably deemed by the
Board of Directors to be adequate and satisfactory;
(4)    the Restricted Subsidiary being disposed of shall not have any continuing
investment in the Borrower or any other Restricted Subsidiary not being
simultaneously disposed of; and
(5)    such sale or other disposition does not involve a substantial part (as
hereinafter defined) of the assets of the Borrower and its Restricted
Subsidiaries.
(d)    As used in this Section 8.13, in the case of the sale, lease or other
disposition of any assets, such assets shall be deemed to be a “substantial
part” of the assets of the Borrower and its Restricted Subsidiaries if (x) such
assets, together with all other assets (i) sold, leased or otherwise disposed of
by the Borrower and its Restricted Subsidiaries or (ii) subject to any waiver or
supplemental agreement of the Company Security Agreement or the Subsidiary
Security Agreement, in each case during the period of 12 months ending with the
date of such sale, lease or disposition, contributed more than 15% of EBIT of
the Borrower and its Restricted Subsidiaries determined as of the end of the
fiscal year immediately preceding such sale or disposition, or (y) the book
value of such assets, when added to the book value of all other assets of the
Borrower and its Restricted Subsidiaries (i) sold or otherwise disposed of by
the Borrower and its Restricted Subsidiaries or (ii) subject to any waiver or
supplemental agreement of the Company Security Agreement or the Subsidiary
Security Agreement, in each case, during the period of 12 months ending with the
date of such sale or disposition, exceeds 10% of the book value of all
Receivables determined as of the end of the fiscal year immediately preceding
such sale or disposition.


‑43‑

--------------------------------------------------------------------------------




(e)    Nothing in this Section 8.13 shall prohibit the Borrower from
transferring, selling, assigning, leasing, subleasing or otherwise disposing of
an insubstantial part of its properties or assets, excluding Receivables of the
Borrower and its Restricted Subsidiaries, to any Person from time to time, in
the ordinary course.
Section 8.14.    Lease‑Backs    ‑. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any arrangements, directly or
indirectly, with any Person, whereby the Borrower or any Restricted Subsidiary
shall sell or transfer any Property, whether now owned or hereafter acquired,
used or useful in their respective businesses in connection with the rental or
lease of the Property so sold or transferred or of other Property which the
Borrower or any Restricted Subsidiary intends to use for substantially the same
purpose or purposes as the Property so sold or transferred.
Section 8.15.    Guaranties    . The Borrower will not and will not permit any
Restricted Subsidiary to become or be liable in respect of any Guaranty except:
(a) Guaranties of the Borrower which are limited in amount to a stated maximum
dollar exposure and are permitted under Sections 8.7(d) and 8.9, and (b) the
Subsidiary Guaranty Agreement.
Section 8.16.    Limitation on Restrictions    . Except as provided herein, the
Borrower shall not and shall not permit any of its Restricted Subsidiaries
directly or indirectly to create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary to: (1) pay dividends or make any other
distribution on any of such Restricted Subsidiary’s capital stock or other
equity interests owned by the Borrower or any Restricted Subsidiary of the
Borrower; (2) pay any indebtedness owed to the Borrower or any other Restricted
Subsidiary; (3) make loans or advances to the Borrower or any other Restricted
Subsidiary; or (4) transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary. The Borrower shall not enter into any indenture,
instrument, or other agreement for Indebtedness for Borrowed Money which
contains, or amend any terms of any such indenture, instrument, or agreement
which would result in any such indenture, instrument, or agreement having,
covenants or defaults more burdensome on the Borrower or any Restricted
Subsidiary than the covenants and defaults provided for in this Agreement and
the other Loan Documents.
Section 8.17.    Transactions with Affiliates    . The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into or be a party to, any
transaction or arrangement with any Affiliate (including without limitation, the
purchase from, sale to or exchange of property with, or the rendering of any
service by or for, any Affiliate), except in the ordinary course of and pursuant
to the reasonable requirements of the Borrower’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Restricted Subsidiary than would be obtained in a comparable arm’s‑length
transaction with a Person other than an Affiliate.
Section 8.18.    Investments    . The Borrower will not, and will not permit any
Restricted Subsidiary to make any Investment except:
(a)    Investments in obligations of the United States of America (or any agency
thereof for which the full faith and credit of the United States of America is
pledged for the repayment of principal and interest thereof) maturing in twelve
months or less from the date of acquisition thereof;
(b)    certificates of deposit of any banking institution with combined capital
and surplus of at least $500,000,000, maturing in twelve months or less from the
date of acquisition thereof which, at the time of acquisition by the Borrower or
any Restricted Subsidiary, is accorded the rating of A or better by S&P and


‑44‑

--------------------------------------------------------------------------------




A2 or better by Moody’s, or if S&P and/or Moody’s is no longer rating any such
certificates of deposit, then an equivalent rating by any other nationally
recognized credit rating agency of similar standing;
(c)    Loans, advances and extensions of credit to or for the benefit of
consumer/borrowers in the ordinary course of business in accordance with
Section 8.6 hereof;
(d)    Investments by the Borrower or any Restricted Subsidiary in and to any
other Restricted Subsidiary provided, however, Investments by the Borrower or
any Restricted Subsidiary in and to the Insurance Subsidiary shall not exceed
$750,000 in the aggregate; or
(e)    Investments in commercial paper maturing in 270 days or less from the
date of issuance thereof which, at the time of acquisition by the Borrower or
any Restricted Subsidiary, is accorded the rating of P1 or better by S&P and A1
or better by Moody’s, or if S&P and/or Moody’s is no longer rating any such
commercial paper, then an equivalent rating by any other nationally recognized
credit rating agency of similar standing.
Section 8.19.    Termination of Pension Plans    . The Borrower will not and
will not permit any Subsidiary to withdraw from any Multiemployer Plan or permit
any employee benefit plan maintained by it to be terminated if such withdrawal
or termination could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) or the imposition of a Lien on any Property of
the Borrower or any Subsidiary pursuant to Section 4068 of ERISA.
Section 8.20.    Reports and Rights of Inspection    . The Borrower will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full and correct entries will be made of all dealings or transactions of
or in relation to the business and affairs of the Borrower or such Subsidiary,
in accordance with GAAP consistently maintained (except for changes disclosed in
the financial statements furnished to the Lenders pursuant to this Section 8.20
and concurred in by the independent public accountants referred to in
paragraph (b) hereof), and will furnish to each Lender, the Administrative Agent
and the Collateral Agent (in duplicate if so specified below or otherwise
requested):
(a)    Monthly and Quarterly Statements.
(i)    Monthly Statements. As soon as available and in any event within 25 days
after the end of each calendar month of each fiscal year, a copy of:
(1)    consolidated balance sheets of the Borrower and its Restricted
Subsidiaries as of the close of such calendar month and, in the case of the
consolidated balance sheets, setting forth in comparative form the amount for
the corresponding period of the preceding fiscal year, and
(2)    consolidated statements of income and retained earnings of the Borrower
and its Restricted Subsidiaries for the portion of the fiscal year ending with
such calendar month and, in the case of the consolidated statements of income
and retained earnings, setting forth in comparative form the amount for the
corresponding period of the preceding fiscal year,


‑45‑

--------------------------------------------------------------------------------




all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Borrower;
(ii)    Quarterly Statements. As soon as available and in any event within
45 days after the end of each quarterly fiscal period (except the last) of each
fiscal year, a copy of:
(1)    consolidated and consolidating balance sheets of the Borrower and its
Restricted Subsidiaries as of the close of such quarter and, in the case of the
consolidated balance sheets, setting forth in comparative form the amount for
the corresponding period of the preceding fiscal year,
(2)    consolidated and consolidating statements of income and retained earnings
of the Borrower and its Restricted Subsidiaries for the portion of the fiscal
year ending with such quarter and, in the case of the consolidated statements of
income and retained earnings, setting forth in comparative form the amount for
the corresponding period of the preceding fiscal year,
(3)    consolidated and consolidating statements of changes in financial
position of the Borrower and its Restricted Subsidiaries for the portion of the
fiscal year ending with such quarter and, in the case of the consolidated
statements of changes in financial position, setting forth in comparative form
the amount for the corresponding period of the preceding fiscal year, and
(4)    consolidated and consolidating statements of cash flows of the Borrower
and its Restricted Subsidiaries for the portion of the fiscal year ending with
such quarter and, in the case of the consolidated statements of cash flows,
setting forth in comparative form the consolidated figures for the corresponding
period of the preceding fiscal year,
all in reasonable detail and certified as complete and correct, by an authorized
financial officer of the Borrower;
(b)    Annual Statements. As soon as available and in any event within 120 days
after the close of each fiscal year of the Borrower, a copy of:
(1)    consolidated and consolidating balance sheets of the Borrower and its
Restricted Subsidiaries as of the close of such fiscal year,
(2)    consolidated and consolidating statements of income and retained earnings
and changes in financial position of the Borrower and its Restricted
Subsidiaries for such fiscal year, and
(3)    consolidated and consolidating statements of changes in cash flows of the
Borrower and its Restricted Subsidiaries for such fiscal year,
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion,
unqualified as to scope limitations imposed by the Borrower and otherwise
without qualification except as therein noted, thereon of a firm of independent
public accountants of recognized national standing selected by the Borrower to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP consistently applied (except for noted changes in
application in which such accountants concur) and present fairly the financial
condition of the Borrower and its Restricted Subsidiaries and that the
examination of such accountants in connection with such financial statements has


‑46‑

--------------------------------------------------------------------------------




been made in accordance with generally accepted auditing standards and
accordingly, includes such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;
(c)    Audit Reports. Promptly upon receipt thereof, one copy of each interim or
special audit made by independent accountants of the books of the Borrower or
any Restricted Subsidiary and any written communications received from such
accountants and the Borrower’s response, if any, to such written communications;
(d)    SEC and Other Reports. Promptly upon their becoming available, one copy
of each financial statement, report, notice, proxy statement or statement of
additional information sent by the Borrower to stockholders generally and of
each regular or periodic report, and any registration statement or prospectus
filed by the Borrower or any Subsidiary with any securities exchange or the
Securities and Exchange Commission or any successor agency, and copies of any
orders in any proceedings to which the Borrower or any of its Subsidiaries is a
party, issued by any governmental agency, Federal or state, having jurisdiction
over the Borrower or any of its Subsidiaries;
(e)    Officers’ Certificates. Within the periods provided in paragraphs (a) and
(b) above, a certificate of an authorized financial officer of the Borrower in
the form of Exhibit B hereto (or in such other form acceptable to the
Administrative Agent) stating that such officer has reviewed the provisions of
this Agreement and setting forth: (i) the information and computations (in
sufficient detail) required in order to determine whether the Borrower was in
compliance with the requirements of Sections 8.7 through Sections 8.18, both
inclusive, at the end of the period covered by the financial statements then
being furnished, and (ii) whether, to the best of such officer’s knowledge,
there existed as of the date of such financial statements and whether, to the
best of such officer’s knowledge, there exists on the date of the certificate or
existed at any time during the period covered by such financial statements any
Default or Event of Default and, if any such condition or event exists on the
date of the certificate, specifying the nature and period of existence thereof
and the action the Borrower is taking and proposes to take with respect thereto;
(f)    Accountant’s Certificates. Within the period provided in paragraph (b)
above, a certificate of the accountants who render an opinion with respect to
such financial statements, stating that they have reviewed this Agreement and
stating further, whether in making their audit, such accountants have become
aware of any Default or Event of Default under any of the terms or provisions of
this Agreement insofar as any such terms or provisions pertain to or involve
accounting matters or determinations, and if any such condition or event then
exists, specifying the nature and period of existence thereof;
(g)    Borrowing Base; Collateral Reports. On or before the twenty‑fifth day of
every month, (i) a Borrowing Base Certificate substantially in the form attached
hereto as Exhibit A calculated as of the last day of the immediately preceding
month duly signed by the Borrower’s chief financial officer or such other
officer of the Borrower acceptable to the Administrative Agent, and (ii) books
and records consisting of data tape information, reports setting forth an aging
of Receivables and detailed delinquency report, a loan loss reserve report and a
loan charge‑off recovery report with respect to the Borrower and its Restricted
Subsidiaries for the immediately preceding month in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders;
(h)    Annual Budget. As soon as available, and in any event within 90 days
after the close of each fiscal year of the Borrower, a copy of the Borrower’s
consolidated annual budget for the current fiscal


‑47‑

--------------------------------------------------------------------------------




year, such annual budget to show the Borrower’s projected consolidated revenues,
expenses, and balance sheet on month‑by‑month basis, such annual budget to be in
reasonable detail prepared by the Borrower and in form reasonably satisfactory
to the Administrative Agent and the Required Lenders;
(i)    Unrestricted Subsidiaries. Within the respective periods provided in
paragraph (b) above, financial statements of the character and for the dates and
periods as in said paragraph (b) provided covering each Unrestricted Subsidiary
(or groups of Unrestricted Subsidiaries on a consolidated basis);
(j)    Notice of Change of Control. Promptly upon the occurrence of any Change
of Control, notice of such Change of Control;
(k)    Subordinated Debt Deliveries and Notices. Promptly upon issuance or
receipt, copies of all material reports, certificates and notices delivered by
the Borrower to the holders of any Subordinated Debt and copies of all material
notices or demands received by the Borrower from one or more holders of
Subordinated Debt; and
(l)    Other Requested Information. With reasonable promptness, such other data
and information as the Administrative Agent, the Collateral Agent, or any Lender
may reasonably request.
Without limiting the foregoing, the Borrower will permit the Administrative
Agent, each Lender and the Collateral Agent (or such Persons as any Lender or
the Collateral Agent may designate) to visit and inspect, any of the properties
of the Borrower or any Subsidiary, to inspect any other Collateral, to examine
all their books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers, employees, and independent public
accountants (and by this provision the Borrower authorizes said accountants to
discuss with such Persons the finances and affairs of the Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested. Any visitation, inspection or discussion shall be at the sole cost
and expense of the Borrower; provided, however, that prior to the occurrence of
a Default or Event of Default, the Borrower shall bear only such costs and
expenses of the Administrative Agent and/or the Collateral Agent and not more
frequently than once per calendar year.
The Administrative Agent or the Collateral Agent shall promptly forward to each
Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent or the Collateral Agent with
respect to the Borrower or any Subsidiary or the Collateral (herein, “Reports”).
Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent or the Collateral Agent;
(b) neither the Administrative Agent nor the Collateral Agent (i) makes any
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall be
liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrower and
its Subsidiaries and will rely significantly upon the books and records of
Borrower and its Subsidiaries, as well as on representations of personnel of
Borrower and its Subsidiaries, and that neither the Administrative Agent nor the
Collateral Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and the Collateral
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable


‑48‑

--------------------------------------------------------------------------------




attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender;
provided that such indemnification shall not apply to any such claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) arising due to the gross negligence or willful misconduct of the
Administrative Agent or the Collateral Agent.
Section 8.21.    Restricted (Dividend) Payments    .  The Borrower shall not,
nor shall it permit any Subsidiary to, declare or pay any dividends on or make
any other distributions in respect of any class or series of its capital stock
or other equity interests (other than dividends payable solely in additional
capital stock issued by the Borrower) or purchase any class or series of its
capital stock or other equity; provided, however, that the foregoing shall not
operate to prevent (a) the making of dividends or distributions by any
Subsidiary to the Borrower or to any other Subsidiary, (b) other dividends and
distributions made with the prior written consent of the Required Lenders, (c)
the Borrower making purchases of any class or series of its capital stock or
other equity so long as (i) no Event of Default shall have occurred and be
continuing, (ii) immediately following such purchase Excess Availability is
equal to or greater than 15% and (iii) the aggregate amount of such purchases do
not exceed (A) $200,000,000 from the date of this Agreement through and
including June 1, 2020 plus (B) an amount not to exceed 50% of cumulative
Consolidated Adjusted Net Income for the period commencing January 1, 2019, and
(d) the Borrower making other purchases of any class or series of its capital
stock or other equity with the prior written consent of the Required Lenders.
Section 8.22.    General Underwriting and Servicing Guidelines. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, materially change how
it or they underwrite, originate, service, and collect its or their Finance
Receivables, except to the extent required to comply with applicable law or with
the prior written consent of the Required Lenders.
Section 8.23    [RESERVED].
Section 8.24    Chattel Paper/Jurisdictions. (a) Upon the Administrative Agent’s
request from time to time, the Borrower shall engage outside legal counsel
reasonably acceptable the Administrative Agent (at the Borrower’s sole cost and
expense) to undertake a review of Finance Receivable documentation of the
Borrower and its Subsidiaries. The Borrower shall provide the Administrative
Agent with copies of such review within sixty (60) days after each such request
with the results of such documentation review to be acceptable to the
Administrative Agent in all material respects.
(b) The Borrower shall promptly (i) notify the Administrative Agent of either
(A) the Borrower or any of its Subsidiaries conducting business in any new
jurisdiction, and (B) the Borrower or any of its Subsidiaries making any
material modifications to its respective Finance Receivable documentation and
(ii) upon the request of the Administrative Agent, provide the Administrative
Agent a list of jurisdictions in which the Borrower and its Subsidiaries conduct
business and licenses held in each such jurisdiction.
Section 8.25    Bulk Purchases. The Borrower will not purchase Finance
Receivables in any one or series of related transactions with an aggregate cash
purchase price exceeding $50,000,000 without prior written consent of the
Required Lenders.
Section 8.26    Deposit Accounts. The Borrower and its Restricted Subsidiaries
do not maintain any deposit accounts other than those listed on Schedule 8.26
attached hereto as of the date hereof and the Borrower shall thereafter provide
an updated Schedule 8.26 on a quarterly basis to the Administrative Agent
together with the financial statements delivered for the calendar months ending
March 31, June 30, September 30 and December 31 of each calendar year.


‑49‑

--------------------------------------------------------------------------------




The Borrower shall cause all proceeds of Collateral to be deposited into or
transferred to a deposit account subject to a deposit account control agreement
in favor the Administrative Agent as soon as possible but in any event within
two (2) Business Days of receipt.
SECTION 9.
EVENTS OF DEFAULT AND REMEDIES    .

Section 9.1.    Events of Default    . Any one or more of the following shall
constitute an Event of Default:
(a)    Default shall occur in the payment of interest on any Loan or any other
sums (other than for principal on the Loan) required to be paid pursuant to this
Agreement or any other Loan Document when the same shall have become due and
such default shall continue for more than five days; or
(b)    Default shall occur in the making of any required prepayment of principal
on any of the Loans when due; or
(c)    Default shall occur in the making of any other payment of the principal
of any Loan at the expressed or any accelerated maturity date or at any date
fixed for prepayment; or
(d)    Default shall occur in the observance or performance of any covenant or
agreement contained in Sections 8.7 through 8.18, both inclusive, Section 8.20,
Section 8.21, Section 8.24, Section 8.25 or Section 8.26 hereof; or
(e)    The Borrower shall, without the prior written consent of the Required
Lenders, make any voluntary prepayment, or enter into any amendment changing any
payment due dates, on any Subordinated Debt except as permitted by this
Agreement; or
(f)    Default shall occur in the observance or performance of any other
provision of this Agreement or any other Loan Document which is not remedied
within 30 days after the earlier to occur of (i) the date on which such failure
shall first become known to any officer of the Borrower or (ii) the date on
which notice thereof is given to the Borrower; or
(g)    An “Event of Default” shall occur under any indenture, instrument, or
agreement setting forth the terms and conditions applicable to any Subordinated
Debt; or any subordination provision in any document or instrument relating to
any Subordinated Debt or any Liens securing any Subordinated Debt shall cease to
be in full force and effect or any Person (including the holder of any
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or
(h)    Default by the Borrower or any Subsidiary of any of its obligations under
any interest rate, currency, commodity, or equity option or hedging agreement;
or
(i)    Default shall be made in the payment when due (whether by lapse of time,
by declaration, by call for redemption or otherwise) of the principal of or
interest or premium on any Indebtedness for Borrowed Money in excess of
$1,000,000 (other than the Loans) of the Borrower or any Subsidiary,
individually or in the aggregate, and such default shall continue beyond the
period of grace, if any, allowed with respect thereto; or


‑50‑

--------------------------------------------------------------------------------




(j)    Default or the happening of any event shall occur under any indenture,
agreement, or other instrument under which any Indebtedness for Borrowed Money
in excess of $1,000,000 of the Borrower or any Subsidiary (other than this
Agreement or the Subsidiary Guaranty Agreement), individually or in the
aggregate, may be issued and such default or event shall continue for a period
of time sufficient to permit the acceleration of the maturity of any
Indebtedness for Borrowed Money of the Borrower or any Subsidiary outstanding
thereunder; or
(k)    Any representation or warranty made by the Borrower or any Restricted
Subsidiary herein or in any other Loan Document or made by the Borrower or any
Restricted Subsidiary in any statement or certificate furnished by the Borrower
or any Restricted Subsidiary in connection with the making of any Loans or
furnished by the Borrower or any Restricted Subsidiary pursuant hereto or
pursuant to any other Loan Document is untrue in any material respect as of the
date of the issuance or making thereof; or
(l)    The Subsidiary Guaranty Agreement shall be held by a court of competent
jurisdiction to be invalid or unenforceable in whole or in part in any respect
or shall otherwise cease to be in full force and effect or the Borrower or any
Restricted Subsidiary takes any action for the purpose of repudiating or
rescinding any Loan Document or the obligations of the Borrower or any
Restricted Subsidiary, respectively, thereunder or the Borrower or any
Restricted Subsidiary declares that the obligations of the Borrower or any
Restricted Subsidiary under any Loan Document are unenforceable; or
(m)    The Collateral Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent the Liens purported to be created
thereby or, in the reasonable judgment of the Administrative Agent or the
Required Lenders, the practical realization of the benefits of the Liens
purported to be created thereby; or
(n)    Final judgment or judgments for the payment of money aggregating in
excess of $100,000 is or are outstanding against the Borrower or any Subsidiary
or against any property or assets of either and any one of such judgments has
remained unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a
period of 30 days from the date of its entry; or
(o)    The Borrower or any member of its Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess of $100,000 which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $100,000 (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Borrower or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or
(p)    A custodian, trustee or receiver is appointed for the Borrower or any
Subsidiary or for the major part of the property of either and is not discharged
within 45 days after such appointment; or


‑51‑

--------------------------------------------------------------------------------




(q)    The Borrower or any Subsidiary becomes insolvent or bankrupt, is
generally not paying its debts as they become due or makes an assignment for the
benefit of creditors, or the Borrower or any Subsidiary causes or suffers an
order for relief to be entered with respect to it under applicable Federal
bankruptcy law or applies for or consents to the appointment of a custodian,
trustee or receiver for the Borrower or such Subsidiary or for the major part of
the property of either; or
(r)    Bankruptcy, reorganization, arrangement or insolvency proceedings, or
other proceedings for relief under any bankruptcy or similar law or laws for the
relief of debtors, are instituted by or against the Borrower or any Subsidiary
and, if instituted against the Borrower or any Subsidiary, are consented to or
are not dismissed within 60 days after such institution;
(s)    any Change of Control shall occur; or
(t)    The occurrence of a Level Two Regulatory Event which (A) remains
unvacated, undischarged, unbonded or unstayed by appeal or otherwise for a
period of 60 days from the date of its entry and (B) is reasonably likely to
cause a Material Adverse Change.
Section 9.2.    Notice to Lenders    . When any Default or Event of Default
described in the foregoing Section 9.1 has occurred, or if any Lender or the
holder of any other evidence of Indebtedness of the Borrower gives any notice or
takes any other action with respect to a claimed default, the Borrower agrees to
give notice within three business days (except as otherwise specifically
provided herein) of such event to all Lenders, such notice to be in writing and
sent by registered or certified mail or by telegram.
Section 9.3.    Non‑Bankruptcy Defaults    ‑. When any Event of Default other
than those described in Sections (p), (q) or (r) of Section 9.1 hereof with
respect to the Borrower has occurred and is continuing, the Administrative Agent
shall, if so directed by the Required Lenders, by notice to the Borrower, take
either or both of the following actions:
(a)    terminate the remaining Commitments of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); and
(b)    declare the principal of and the accrued interest on all outstanding
Loans of the Borrower to be forthwith due and payable and thereupon all of said
Loans, including both principal and interest, shall be and become immediately
due and payable together with all other amounts payable under this Agreement and
the other Loan Documents without further demand, presentment, protest or notice
of any kind.
The Administrative Agent, after giving notice to the Borrower pursuant to this
Section 9.3, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.
Section 9.4.    Bankruptcy Defaults    . When any Event of Default described in
Sections (p), (q) or (r) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans, both for principal and
interest, shall immediately become due and payable together with all other
amounts payable under this Agreement and the other Loan Documents without
presentment, demand, protest or notice of any kind, and the obligation of the
Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.


‑52‑

--------------------------------------------------------------------------------




Section 9.5.    Expenses    . The Borrower agrees to pay to the Administrative
Agent, Issuing Bank and each Lender, or any other holder of any Obligations, all
costs and expenses incurred or paid by the Administrative Agent, Issuing Bank
and such Lender or any such holder, including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default by the Borrower
hereunder or in connection with the enforcement of any of the terms hereof or of
the other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any Restricted Subsidiary as a debtor).
SECTION 10.
CHANGE IN CIRCUMSTANCES    .

Section 10.1.    Change of Law    . Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time after the date hereof any
change in applicable law or regulation or in the interpretation thereof makes it
unlawful for any Lender to make or continue to maintain Loans or to give effect
to its obligations as contemplated hereby, such Lender shall promptly give
notice thereof to the Borrower, with a copy to the Administrative Agent, and
such Lender’s obligations to make or maintain Loans under this Agreement shall
terminate and shall not revive until it is no longer unlawful for such Lender to
make or maintain Loans. The Borrower shall prepay on demand the outstanding
principal amount of any such affected Loans, together with all interest accrued
thereon and all other amounts then due and payable to such Lender under this
Agreement; provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Loan from such Lender by means of a Loan from such Lender that shall
not be made ratably by the Lenders but only from such affected Lender.
Section 10.2.    Lending Offices    . Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a notice to the Borrower and
the Administrative Agent.
Section 10.3.    Discretion of Lender as to Manner of Funding    .
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if each Lender had
actually funded and maintained each Loan through the purchase of deposits in the
interbank market and bearing an interest rate equal to the LIBOR Rate.
SECTION 11.
THE ADMINISTRATIVE AGENT    .

Section 11.1.    Appointment and Authorization    . Each Lender hereby
irrevocably appoints Wells Fargo Bank, National Association its Administrative
Agent under this Agreement and the other Loan Documents and hereby authorizes
the Administrative Agent to take such action as Administrative Agent and on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein.
Section 11.2.    Administrative Agent and Affiliates    . The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
the same as though it were not an Administrative Agent, and the Administrative
Agent and its


‑53‑

--------------------------------------------------------------------------------




affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not an Administrative Agent hereunder and thereunder.
Section 11.3.    Action by Administrative Agent    . If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 9.2 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.3. Upon the occurrence of an
Event of Default, the Administrative Agent shall instruct the Collateral Agent
to take such action to enforce its Lien on the Collateral and to preserve and
protect the Collateral as may be directed by the Required Lenders. Unless and
until the Required Lenders give such direction, the Administrative Agent and the
Collateral Agent may (but shall not be obligated to) take or refrain from taking
such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent or the Collateral
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent and the Collateral
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations. The
Administrative Agent shall be acting as an independent contractor hereunder and
nothing herein shall be deemed to impose on the Administrative Agent any
fiduciary obligations to the Lenders or the Borrower.
Section 11.4.    Consultation with Experts    . The Administrative Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
Section 11.5.    Liability of Administrative Agent    . No Administrative Agent
nor any of its directors, officers, agents or employees shall be liable for any
action taken or not taken by it in connection herewith (i) with the consent or
at the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing hereunder
or any other Loan Document; (ii) the performance or observance of any of the
covenants or agreements of the Borrower or any Subsidiary in any Loan Document;
(iii) the satisfaction of any condition specified in Section 7, except receipt
of items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness or genuineness of this Agreement or any other Loan
Document or any other instrument or writing furnished in connection herewith or
of the collectibility of the Obligations or the value, worth, priority, or
perfection of the Collateral or the Liens provided for by the Loan Documents.
The Administrative Agent shall not incur any liability by acting in reliance
upon any notice, consent, certificate, request or statement (whether written or
oral) or other documents believed by it to be genuine or to be signed by the
proper party or parties and, in the case of legal matters, in relying on the
advice of counsel (including counsel for the Borrower). The Administrative Agent
need not verify the worth or existence of the Collateral and may rely
exclusively on reports of the Borrower in computing the Borrowing Base. The


‑54‑

--------------------------------------------------------------------------------




Administrative Agent may treat the Lenders that are named herein as the holders
of the Loans and the indebtedness contemplated herein.
Section 11.6.    Indemnification    . Each Lender shall, ratably in accordance
with its Commitments (or, if the Commitments have been terminated in whole,
ratably in accordance with its outstanding Loans), indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsels’ fees and disbursements), claim, demand, action,
loss, obligation, damages, penalties, judgments, suits or liability (except such
as result from the Administrative Agent’s gross negligence or willful
misconduct) that the Administrative Agent may suffer or incur in connection with
this Agreement or any other Loan Document or any action taken or omitted by the
Administrative Agent hereunder or thereunder. The obligations of the Lenders
under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account, but
shall not be entitled to offset against amounts owed to the Administrative Agent
by any Lender arising outside of this Agreement and the other Loan Documents.
Section 11.7.    Credit Decision    . Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement or any other Loan Document.
Section 11.8.    Resignation of the Administrative Agent    . Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may, with the prior written consent of the
Borrower (such consent not to be unreasonably withheld), resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint, with the consent of the Borrower (such consent not to be
unreasonably withheld), a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank, or an Affiliate of a
commercial bank, having an office in the United States of America and having a
combined capital and surplus of at least $200,000,000. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 11 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent.
Section 11.9.    Designation of Additional Agents    .
(a)    Administrative Agent shall have the continuing right, for purposes
hereof, at any time and from time to time to designate one or more of the
Lenders (and/or its or their Affiliates) as “co‑agent,” “syndication agents,”
“documentation agents,” “arrangers” or other designations for purposes hereto,
but such designation shall have no


‑55‑

--------------------------------------------------------------------------------




substantive effect, and such Lenders and their Affiliates shall have no
additional powers, duties or responsibilities as a result thereof.
(b)    Administrative Agent hereby designates Bank of Montreal as documentation
agent (the “Documentation Agent”) for purposes of the this Agreement and the
other Loan Documents. The Documentation Agent shall have no rights, duties,
responsibilities, obligations, liabilities, responsibilities or duties, except
for those received, undertaken or incurred by the Documentation Agent in its
capacity as a Lender. No duty, responsibility, right or option granted to the
Administrative Agent or the Collateral Agent is delegated or transferred, in
whole or in part, to the Documentation Agent and no compensation payable to the
Administrative Agent or the Collateral Agent shall be shared with, or paid to,
the Documentation Agent.
Section 11.10.    Authorization to Release or Subordinate or Limit Liens    .
The Administrative Agent is hereby irrevocably authorized by each of the Lenders
to authorize the Collateral Agent to (a) release any Lien covering any
Collateral that is sold, transferred, or otherwise disposed of in accordance
with the terms and conditions of this Agreement and the relevant Collateral
Documents (including a sale, transfer, or disposition permitted by the terms of
Section 8.13 hereof or which has otherwise been consented to in accordance with
Section 12.11 hereof), (b) release or subordinate any Lien on Collateral
consisting of goods financed with purchase money indebtedness or under a Capital
Lease to the extent such purchase money indebtedness or Capitalized Lease
Obligation, and the Lien securing the same, are permitted by Sections 8.7(d),
8.9 and 8.11 hereof, (c) reduce or limit the amount of the indebtedness secured
by any particular item of Collateral to an amount not less than the estimated
value thereof to the extent necessary to reduce mortgage registry, filing and
similar tax, and (d) release Liens on the Collateral following termination or
expiration of the Commitments and payment in full in cash of the Obligations.
Section 11.11.    Collateral Agent    . The Lenders and the Borrower acknowledge
and agree that Wells Fargo Bank, National Association has been appointed to act
as Collateral Agent pursuant to the Loan Documents. The Collateral Agent shall
have all of the benefits and immunities (i) provided to the Administrative Agent
in this Section 11 with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with any Loan Documents as fully as if the term
“Administrative Agent”, as used in this Section 11, included the Collateral
Agent with respect to such acts or omissions and (ii) as additionally provided
in this Agreement and any of the other Loan Documents with respect to the
Collateral Agent.
Section 11.12.    Authorization to Enter into, and Enforcement of, the
Collateral Documents     . The Collateral Agent is hereby irrevocably authorized
by each of the Lenders to execute and deliver the Collateral Documents and the
Administrative Agent and the Collateral Agent, as applicable, are hereby
irrevocably authorized by each of the Lenders to execute and deliver any
subordination and/or intercreditor agreement with respect to any Subordinated
Debt on behalf of each of the Lenders and their Affiliates and to take such
action and exercise such powers under the Collateral Documents and such other
subordination and/or intercreditor agreements as the Administrative Agent or the
Collateral Agent considers appropriate, provided neither the Administrative
Agent not the Collateral Agent shall amend the Collateral Documents or such
other subordination and/or intercreditor agreements unless such amendment is
agreed to in writing by the Required Lenders. Each Lender acknowledges and
agrees that it will be bound by the terms and conditions of the Collateral
Documents and such other subordination and/or intercreditor agreements upon the
execution and delivery thereof by the Administrative Agent or the Collateral
Agent, as applicable. Except as otherwise specifically provided for herein, no
Lender (or its Affiliates) other than the Administrative Agent or the Collateral
Agent, as applicable, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Collateral Documents or such other subordination


‑56‑

--------------------------------------------------------------------------------




and/or intercreditor agreements; it being understood and intended that no one or
more of the Lenders (or their Affiliates) shall have any right in any manner
whatsoever to affect, disturb or prejudice the Lien of the Collateral Agent
under the Collateral Documents or the rights of the Administrative Agent or any
Collateral Agent set forth in Collateral Documents or any other subordination
and/or intercreditor agreements by its or their action or to enforce any right
thereunder, and that all proceedings at law or in equity shall be instituted,
had, and maintained by the Administrative Agent or the Collateral Agent, as
applicable, in the manner provided for in the relevant Collateral Documents or
such other subordination and/or intercreditor agreements for the benefit of the
Lenders and their Affiliates.
Section 11.13.    Bank Product Obligations and Hedging Liability. By virtue of a
Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.10 hereof, as the case may be, any Affiliate of such Lender with whom
the Borrower or any Restricted Subsidiary has entered into an agreement creating
Bank Product Obligations or Hedging Liability shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent or the Collateral Agent is acting, it being understood
and agreed that the rights and benefits of such Affiliate under the Loan
Documents consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Subsidiary Guaranty Agreement as more
fully set forth in Section 3.4 hereof. In connection with any such distribution
of payments and collections, or any request for the release of the Subsidiary
Guaranty Agreement and the Collateral Agent’s Liens in connection with the
termination of the Commitments and the payment in full of the Obligations, the
Administrative Agent and the Collateral Agent shall be entitled to assume no
amounts are due to any Lender or its Affiliate with respect to any Bank Product
Obligations or Hedging Liability unless such Lender has notified the
Administrative Agent and the Collateral Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution or payment
or release of Subsidiary Guaranty Agreement and Liens.
SECTION 12.
MISCELLANEOUS    .

Section 12.1.    Withholding Taxes    . (a) Payments Free of Withholding. Except
as otherwise required by law and subject to Section 12.1(b) hereof, each payment
by the Borrower under this Agreement or the other Loan Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient) imposed by or within the jurisdiction
in which the Borrower is domiciled, any jurisdiction from which the Borrower
makes any payment, or (in each case) any political subdivision or taxing
authority thereof or therein. If any such withholding is so required, the
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon, and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each Lender and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Lender or the Administrative Agent (as
the case may be) would have received had such withholding not been made. If the
Administrative Agent or any Lender pays any amount in respect of any such taxes,
penalties or interest, the Borrower shall reimburse the Administrative Agent or
such Lender for that payment on demand in the currency in which such payment was
made. If the Borrower pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the Lender or Administrative Agent on whose account such withholding
was made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.
(b)    U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date hereof or, if
later, the date such financial institution becomes a Lender hereunder, two duly
completed and signed copies of (i) either Form W‑8 BEN (relating to such Lender
and entitling it to a complete exemption from


‑57‑

--------------------------------------------------------------------------------




withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W‑8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W‑8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10‑percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each Lender
shall submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or the other of such Forms (or such successor
forms as shall be adopted from time to time by the relevant United States taxing
authorities) and such other certificates as may be (i) requested by the Borrower
in a written notice, directly or through the Administrative Agent, to such
Lender and (ii) required under then‑current United States law or regulations to
avoid or reduce United States withholding taxes on payments in respect of all
amounts to be received by such Lender, including fees, pursuant to the Loan
Documents or the Obligations. Upon the request of the Borrower or the
Administrative Agent, each Lender that is a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent a certificate to the effect that it is such a United
States person.
(c)    Inability of Lender to Submit Forms. If any Lender determines, as a
result of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 12.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.        
Section 12.2.    No Waiver of Rights    . No delay or failure on the part of the
Administrative Agent or any Lender or on the part of the holder or holders of
any Obligations in the exercise of any power or right shall operate as a waiver
thereof or as an acquiescence in any default, nor shall any single or partial
exercise thereof preclude any other or further exercise of any other power or
right. The rights and remedies hereunder of the Administrative Agent and the
Lenders and of the holder or holders of any Obligations are cumulative to, and
not exclusive of, any rights or remedies which any of them would otherwise have.
Section 12.3.    Non‑Business Day    ‑. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.
Section 12.4.    Documentary Taxes    . The Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.


‑58‑

--------------------------------------------------------------------------------




Section 12.5.    Survival of Representations    . All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.
Section 12.6.    Survival of Indemnities    . All indemnities and all other
provisions relative to reimbursement to the Lenders of amounts sufficient to
protect the yield of the Lenders with respect to the Loans shall survive the
termination of this Agreement and the payment of the Obligations.
Section 12.7.    Sharing of Set‑Off    ‑. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set‑off or application of deposit balances or otherwise (“Set‑off”),
on any of the Obligations outstanding under this Agreement in excess of its
ratable share of payments on all Obligations then outstanding to the Lenders,
then such Lender shall purchase for cash at face value, but without recourse,
ratably from each of the other Lenders such amount of the Obligations held by
each such other Lender (or interest therein) as shall be necessary to cause such
Lender to share such excess payment ratably with all the other Lenders;
provided, however, that if any such purchase is made by any Lender, and if such
excess payment or part thereof is thereafter recovered from such purchasing
Lender, the related purchases from the other Lenders shall be rescinded ratably
and the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Each Lender’s ratable share of any such Set‑off
shall be determined by the proportion that the aggregate amount of Loans then
due and payable to such Lender bears to the total aggregate amount of the Loans
then due and payable to all the Lenders.
Section 12.8.    Notices    . Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower or the Administrative Agent shall be
addressed to its respective address or telecopier number set forth below:
to the Borrower:
World Acceptance Corporation
108 Frederick Street
Greenville, South Carolina 29607‑2532
Attention:


Telephone:
Telecopy:
to the Administrative Agent:
Wells Fargo Bank, National Association
123 South Broad Street, 5th Floor
Philadelphia, Pennsylvania 19109
Attention:
Telephone:
Telecopy:

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by


‑59‑

--------------------------------------------------------------------------------




any other means, when delivered at the addresses specified in this Section or in
the relevant Administrative Questionnaire; provided that any notice given
pursuant to Sections 1 and 2 hereof shall be effective only upon receipt.
Section 12.9.    Counterparts    . This Agreement may be executed in any number
of counterparts, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument.
Section 12.10.    Successors and Assigns    . This Agreement shall be binding
upon the Borrower and its successors and assigns, and shall inure to the benefit
of each of the Lenders and the benefit of their respective successors and
assigns, including any subsequent holder of any Obligations; provided, however,
that the Borrower may not assign any of its rights or obligations hereunder
without the written consent of all of the Lenders.
Section 12.11.    Participants    . Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and/or Commitments held by such
Lender at any time and from time to time to one or more other Persons without
the consent of the Borrower; provided that no such participation shall relieve
any Lender of any of its obligations under this Agreement, and, provided,
further that no such participant shall have any rights under this Agreement
except as provided in this Section, and the Administrative Agent shall have no
obligation or responsibility to such participant. Any agreement pursuant to
which such participation is granted shall provide that the granting Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest.
Section 12.12.    Assignments    . (a) Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld, conditioned, or
delayed);
(ii)    Proportionate Amounts.    Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and the Commitment
assigned.


‑60‑

--------------------------------------------------------------------------------




(iii)    Required Consents.    No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(b)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit if such assignment is to a Person that is not a Lender
with a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.
(iv)    Assignment and Acceptance.    The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Borrower or Parent. No such assignment shall be made to
the Borrower or any of its Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons.    No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.11 hereof.
(b)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Des Moines, Iowa,
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(c)    Any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank,


‑61‑

--------------------------------------------------------------------------------




and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.
Section 12.13.    Amendments    . Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, (c) if the rights or duties of the Administrative Agent are affected
thereby, the Administrative Agent, as applicable, and (d) if the rights or
duties of the Collateral Agent are affected thereby, the Collateral Agent;
provided that:
(i)    no amendment or waiver pursuant to this Section shall (A) increase any
Commitment of any Lender or otherwise adversely affect the rights of any Lender
in a manner disproportionate to the effect on the other Lenders without the
consent of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest (other than interest pursuant
to Section 2.7, the waiver of which shall require the consent of only the
Required Lenders) on any Loan or of any fee payable hereunder without the
consent of the Lender to which such payment is owing or which has committed to
make such Loan or other credit hereunder; and
(ii)    no amendment or waiver pursuant to this Section shall, unless signed by
each Lender, extend the Termination Date, change the provisions of this Section
or Sections 2.11 or 2.12, change the provisions of Section 12.7 or any other
provision related to the pro-rata sharing of payments, the definition of
Defaulting Lender, Defaulting Lender Excess, Defaulting Lender Period, Required
Lenders, Advance Rate, Borrowing Base or Eligible Finance Receivables, or the
provisions of Section 9.4, release any material guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or affect the number of Lenders required to take any action
hereunder.
Without regard to any other provision hereof, if any Lender (for such purpose, a
“Dissenting Lender”) dissents to any action the Administrative Agent desires to
take requiring either the unanimous consent of Lenders or the consent of the
Required Lenders or fails to respond to Administrative Agent within five (5)
Business Days of Administrative Agent’s request for a consent, either the
Borrower (if no Event of Default or Default is outstanding and with the prior
written consent of the Administrative Agent, in its sole and absolute
discretion) or the Administrative Agent may compel such Dissenting Lender to
assign its entire Commitment (either to one or more existing Lenders or other
financial institution(s) who is to become a Lender pursuant to the terms hereof)
so long as (i) such Dissenting Lender receives written notice of such intended
assignment (and the proposed effective date thereof) within one hundred twenty
(120) days of its providing its dissent to the Administrative Agent or such
Dissenting Lender failing to respond to the Administrative Agent within the
required five (5) Business Day period and the effective date of such intended
assignment is not later than ten (10) days thereafter and (ii) the Dissenting
Lender receives full payment on the effective date of such assignment of its
entire portion of the outstanding Obligations, with accrued interest and unpaid
fees to such date.
Notwithstanding anything contained in this Agreement or other Loan Document,
Administrative Agent hereby is authorized by Borrower and Lenders, from time to
time in Administrative Agent’s sole discretion, (A) after the occurrence and
during the continuance of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Section 7.2
hereof are not satisfied, to make Loans to, or for the benefit of, Borrower on
behalf of Lenders that Administrative Agent, in its sole discretion deems
necessary or desirable (i) to


‑62‑

--------------------------------------------------------------------------------




preserve or protect the Collateral, or any portion thereof, or (ii) to enhance
the likelihood of repayment of the Obligations (“Protective Advances”). Each
Protective Advance shall be deemed to be a Loan hereunder. The Protective
Advances in the aggregate shall not exceed an amount equal to ten percent (10%)
of the Borrowing Base and shall be repayable on demand, secured by Collateral
Agent’s Liens, constitute Obligations hereunder, and shall bear interest at 2.5%
per annum above the rate otherwise applicable to the Loans. The provisions
related to Protective Advances are for the exclusive benefit of Administrative
Agent and Lenders and are not intended to benefit Borrower in any way.
Section 12.14.    Non‑Reliance on Margin Stock    ‑. Each of the Lenders
represents to the Administrative Agent and to each of the other Lenders that it
in good faith is not relying upon any Margin Stock as collateral in the
extension or maintenance of the credit provided for in this Agreement.
Section 12.15.    Fees and Indemnification    . (a) The Borrower agrees to pay
the reasonable fees and disbursements of counsel to the Administrative Agent and
the Collateral Agent in connection with the preparation and execution of this
Agreement and the other Loan Documents, and any amendment, waiver or consent
related hereto, whether or not the transactions contemplated herein are
consummated.
(b)    The Borrower further agrees to indemnify the Administrative Agent, each
Lender, and any security trustee or collateral agent therefore (including the
Collateral Agent), and their respective directors, officers, employees, agents,
financial advisors, and consultants (each such Person being called an
“Indemnitee”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee and all reasonable expenses of
litigation or preparation therefor, whether or not the Indemnitee is a party
thereto, or any settlement arrangement arising from or relating to any such
litigation) which any of them may pay or incur arising out of or relating to any
Loan Document or any of the transactions contemplated thereby or the direct or
indirect application or proposed application of the proceeds of any Loan, other
than those which arise from the gross negligence or willful misconduct of the
party claiming indemnification. The Borrower, upon demand by the Administrative
Agent, the Collateral Agent, or a Lender at any time, shall reimburse the
Administrative Agent, the Collateral Agent, or such Lender for any legal or
other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except if the same is directly due
to the gross negligence or willful misconduct of the party to be indemnified. To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. The obligations of the Borrower
under this Section shall survive the termination of this Agreement.
Section 12.16.    Set‑off    ‑. In addition to any rights now or hereafter
granted under the Loan Documents or applicable law and not by way of limitation
of any such rights, upon the occurrence of any Event of Default, with the prior
written consent of the Administrative Agent, each Lender and each subsequent
holder of any Obligation, and each of their respective affiliates, is hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set‑off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever currency
denominated, but not including trust accounts) and any other indebtedness at any
time held or owing by that Lender, subsequent holder, or affiliate, to or for
the credit or the account of the Borrower, whether or not matured, against and
on account of the Obligations of the Borrower to that Lender or subsequent
holder under the Loan Documents, including, but not limited to, all claims of
any nature or


‑63‑

--------------------------------------------------------------------------------




description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.
Section 12.17.    Governing Law    . This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto and thereto, shall be construed and determined in accordance with
the internal laws of the State of New York.
Section 12.18.    Headings    . Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 12.19.    Entire Agreement    . The Loan Documents constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded hereby.
Section 12.20.    Severability of Provisions    . Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.
Section 12.21.    Excess Interest    . Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”). If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.


‑64‑

--------------------------------------------------------------------------------




Section 12.22.    Construction    . The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY
ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE
COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN
SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.
Section 12.23.    Lender’s Obligations Several    . The obligations of the
Lenders hereunder are several and not joint. Nothing contained in this Agreement
and no action taken by the Lenders pursuant hereto shall be deemed to constitute
the Lenders a partnership, association, joint venture or other entity.
Section 12.24.    Submission to Jurisdiction; Waiver of Jury Trial    . The
Borrower hereby submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in the City of New York, Borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. The Borrower
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
Section 12.25.    USA Patriot Act    . Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
Section 12.26.     Confidentiality    . Each of the Administrative Agent and the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent or any Lender
on a non‑confidential basis from a source other than the Borrower or any
Subsidiary or any of their directors, officers, employees or agents, including
accountants, legal counsel and other advisors, (i) to


‑65‑

--------------------------------------------------------------------------------




rating agencies if requested or required by such agencies in connection with a
rating relating to the Loans or Commitments hereunder, or (j) to entities which
compile and publish information about the syndicated loan market, provided that
only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section, “Information” means all information received from the Borrower
or any of the Subsidiaries or from any other Person on behalf of the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower or any of its Subsidiaries or from any other Person
on behalf of the Borrower or any of the Subsidiaries.
Section 12.27.    Amendment and Restatement    . This Agreement shall become
effective on the Effective Date and shall supersede all provisions of the
Original Credit Agreement as of such date. From and after the Effective Date all
references made to the Original Credit Agreement in any Loan Document or in any
other instrument or document shall, without more, be deemed to refer to this
Agreement. This Agreement amends and restates the Original Credit Agreement and
is not intended to be or operate as a novation or an accord and satisfaction of
the Original Credit Agreement or the indebtedness, obligations and liabilities
of the Borrower evidenced or provided for thereunder. The Borrower heretofore
executed and delivered to the Collateral Agent the Company Security Agreement
and certain other Collateral Documents. The Borrower hereby acknowledges and
agrees that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under this
Agreement; and the Collateral Documents and the rights and remedies of the
Collateral Agent, the Administrative Agent, and the Lenders thereunder, the
obligations of the Borrower thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby. Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Agreement. Without limiting the
foregoing, the parties to this Agreement hereby acknowledge and agree that the
“Credit Agreement” and the “Notes” referred to in the Company Security Agreement
and any of the other Collateral Documents shall from and after the date hereof
be deemed a reference to this Agreement and the Notes (if any) issued hereunder.
Section 12.28.    Equalization of Loans and Commitments    . Upon the
satisfaction of the conditions precedent set forth in Section 7.1 hereof, on the
Effective Date, all loans outstanding under the Original Credit Agreement shall
remain outstanding as the initial Borrowing of Loans under this Agreement, and,
in connection therewith, the Borrower shall be deemed to have prepaid all
outstanding Loans on the Effective Date. On the Effective Date, the Lenders each
agree to make such purchases and sales of interests in the outstanding Loans
between themselves so that each Lender is then holding its relevant pro rata
share of outstanding Loans based on their Commitments as in effect after giving
effect hereto. Such purchases and sales shall be arranged through the
Administrative Agent and each Lender hereby agrees to execute such further
instruments and documents, if any, as the Administrative Agent may reasonably
request in connection therewith.
[SIGNATURE PAGES TO FOLLOW]






‑66‑

--------------------------------------------------------------------------------


 


Upon execution hereof by all the parties, this Amended and Restated Revolving
Credit Agreement is dated as of the date and year first above written and shall
be a contract among the parties for the purposes hereinabove set forth.
WORLD ACCEPTANCE CORPORATION
By        
    
Accepted and agreed to as of the day and year last above written.
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent and Collateral Agent
By:        


[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
By        
Name    
Title    




[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------






BANK OF MONTREAL
By        
Name    
Title    





TEXAS CAPITAL BANK, NATIONAL ASSOCIATION
By        
Name    
Title    





FIRST TENNESSEE BANK NATIONAL ASSOCIATION
By        
Name    
Title    


[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------




BANK UNITED, N.A.
By        
Name    
Title    


[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------




AXOS BANK
By        
Name    
Title    


[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------




PACIFIC WESTERN BANK
By        
Name    
Title    




















[Signature Page to Amended and Restated Revolving Credit Agreement—World
Acceptance Corporation]



--------------------------------------------------------------------------------






SCHEDULE 1.1
Commitments








116549.01049/119709025v.7

--------------------------------------------------------------------------------





SCHEDULE 1.2
Closing Fee






‑2‑

--------------------------------------------------------------------------------





EXHIBIT A


WORLD ACCEPTANCE CORPORATION
BORROWING BASE CERTIFICATE




[See attached]


‑3‑

--------------------------------------------------------------------------------






EXHIBIT B
WORLD ACCEPTANCE CORPORATION
COMPLIANCE CERTIFICATE
[See attached]


1

--------------------------------------------------------------------------------






EXHIBIT C
ASSIGNMENT AND ACCEPTANCE
Dated _____________, _______
Reference is made to the Amended and Restated Credit Agreement dated as of June
7, 2019 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among World Acceptance Corporation, the Lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.
______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Assignment Date (as
defined below), including, without limitation, the Assignor’s Commitments as in
effect on the Effective Assignment Date and the Loans, if any, owing to the
Assignor on the Effective Assignment Date.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.
3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.20(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) appoints and authorizes the Collateral Agent
to take such action as Collateral Agent on its behalf and to exercise such
powers under the Collateral Documents and the other Loan Documents as are
delegated to the Collateral Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and
(vi) specifies as its lending office (and address for notices) the offices set
forth on its Administrative Questionnaire.


1

--------------------------------------------------------------------------------





4.    As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Assignment Date
in Federal funds the amount agreed upon between them. It is understood that
commitment and/or letter of credit fees accrued to the Effective Assignment Date
with respect to the interest assigned hereby are for the account of the Assignor
and such fees accruing from and including the Effective Assignment Date are for
the account of the Assignee. Each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party.
5.    The effective date for this Assignment and Acceptance shall be ___________
(the “Effective Assignment Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.
6.    Upon such acceptance and recording, as of the Effective Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
7.    Upon such acceptance and recording, from and after the Effective
Assignment Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Assignment Date directly between themselves.


‑2‑

--------------------------------------------------------------------------------





8.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
[ASSIGNOR LENDER]
By        
Name    
Title    
[ASSIGNEE LENDER]
By        
Name    
Title    
Accepted and consented this
____ day of _____________
WORLD ACCEPTANCE CORPORATION
By    
Name    
Title    
Accepted and consented to by the Administrative Agent this ___ day of _________
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
By    
Name    
Title    






‑3‑

--------------------------------------------------------------------------------






ANNEX I
TO ASSIGNMENT AND ACCEPTANCE
The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.
Facility Assigned
Aggregate Commitment/Loans For All Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Credit
$____________
$____________
_____%





1